               Case 20-12456-JTD      Doc 920-1   Filed 01/22/21   Page 1 of 51




                                           Exhibit 1

                      Amended Organizational Documents of RT Asset Company




DOCS_LA:335402.2 76136/002
              Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 2 of 51



                            MANAGEMENT SERVICES AGREEMENT

         THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of [●],
2021, by and among TCW Asset Management Company LLC, a Delaware limited liability company
(“TCW”), [RT Asset Company Holdings LLC, a Delaware limited liability company] (the “Company”),
and any parties who sign the signature page to this Agreement as Guarantors on the date hereof or from
time to time (“Guarantors”).

                                   PRELIMINARY STATEMENTS

        The Company desires to receive financial and management consulting services from TCW and to
obtain the benefit of the experience of TCW in business and financial management generally. TCW is
willing to provide financial and management consulting services to the Company and the compensation
arrangements set forth in this Agreement are designed to compensate TCW for these services.

                                            AGREEMENTS

        NOW, THEREFORE, in consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TCW and the Company hereby agree as
follows:

        1.       Engagement. The Company hereby engages TCW on a non-exclusive basis as a financial
and management consultant, and TCW hereby agrees to provide financial and management consulting
services to the Company, on the terms and subject to the conditions set forth below.

         2.      Services of TCW. During the Term (as herein defined), TCW hereby agrees to consult on
a non-exclusive basis with the manager of the Company and the executive management team of the
Company and its subsidiaries on such business and financial matters of a strategic nature as may be
reasonably requested from time to time by the Company, including strategic business and financial
matters related to: (a) strategic growth opportunities; (b) operational and business strategies; (c) annual
budgeting and forecasting; (d) mergers, acquisitions and divestitures; (e) debt and equity financings; and
(f) similar matters. For the avoidance of doubt, nothing herein has or will obligate TCW to provide, and
TCW has not agreed to, and will not, provide, investment advisory services with respect to securities.

         3.      Personnel. TCW shall provide and devote to the performance of its services under this
Agreement such members, officers and employees of TCW as TCW deems appropriate in its sole
discretion for the furnishing of the services contemplated hereby.

         4.      Annual Management Fee. In consideration of the benefits and services the Company and
its subsidiaries will receive hereunder, the Company agrees to pay TCW, so long as no Event of Default
(as defined in that certain Credit and Guaranty Agreement dated [●], 2021 by and among [RT Asset
Company], as a Borrower, TCW Asset Management Company LLC, as Administrative Agent and
Collateral Agent, and the other parties thereto (the “Exit Facility Credit Agreement”)) shall have
occurred and be continuing or would result therefrom, an annual management fee in an aggregate amount
not to exceed $500,000 per fiscal year (the “Management Fee”), payable in advance in equal quarterly
installments on the first day of each calendar quarter during the Term, commencing on [●], 2021, by,
unless otherwise directed by TCW, wire transfer of immediately available funds to TCW or any designee
as directed by TCW from time to time; provided, that notwithstanding the foregoing, the Management
Fee may accrue but shall only be payable in cash after the date that (A) the Company’s TTM EBITDA (as
defined in the Exit Facility Credit Agreement), as reported in a Compliance Certificate (as defined in the
Exit Facility Credit Agreement) delivered to the Agent (as defined in the Exit Facility Credit Agreement)
is greater than or equal to $10,000,000 and (B) the Consolidated Liquidity (as defined in the Exit Facility


LEGAL_US_W # 106680462.4
              Case 20-12456-JTD            Doc 920-1       Filed 01/22/21       Page 3 of 51



Credit Agreement) is greater than $12,500,000; provided further, that, any such Management Fees that
would have been permitted to be paid under this Section 4 but for the occurrence and continuation of such
Event of Default shall continue to accrue following the occurrence and during the continuation of such
Event of Default and may, to the extent otherwise permitted to be paid under the Exit Facility Credit
Agreement, be paid to TCW following the cure or waiver of such Event of Default. The Management Fee
shall be prorated for any partial periods.

         5.       Subsequent Transaction Fees. Upon the consummation of each (i) acquisition of any
business or entity (whether by acquisition of assets or equity, by merger or otherwise) by the Company,
any of its subsidiaries or Affiliates (each a “Company Entity” and collectively, the “Company Entities”),
(ii) disposition of the assets or equity of (or any merger, consolidation, recapitalization, sale of assets or
capital stock or other equity interests or otherwise, involving) any Company Entity, in the case of clauses
(i) and (ii), except for acquisitions or sales of inventory or equipment in the ordinary course of business
consistent with past practice and (iii) amendment, waiver or other modification to, or refinancing or
recapitalization of, the Credit Agreements (or any subsequent financing arrangement), the Company
agrees to pay TCW, or its designee, a transaction fee in cash in an amount equal to (x) one percent (1%)
of the enterprise value of the target (in the case of a transaction under clause (i)), (y) one percent (1%) of
the enterprise value of the divested assets or entities (in the case of a transaction under clause (ii)) or (z)
one percent (1%) of the incremental amount of debt financing (in the case of a transaction under clause
(iii)).

        6.      Expenses. The Company shall promptly reimburse any member of the TCW Group (as
defined in Section 9) for all reasonable travel expenses, legal fees, expenses for third-party financial
monitoring tools, and other out-of-pocket fees and expenses as have been or may be incurred by any
member of the TCW Group in connection with the rendering of any services hereunder.

         7.      Prohibited Payments. Notwithstanding anything else in this Agreement to the contrary,
neither the Company nor any Guarantor shall be permitted to make or cause to be made any payments of
Management Fees to TCW or any of its designees (if any) under this Agreement, if any “Event of
Default” (as defined in any Credit Agreement (as defined below)) shall have occurred and be continuing,
or if a payment of the Management Fee would result in an Event of Default under the terms of any Credit
Agreement (a “Blocked Payment”). Any Blocked Payment shall (i) accrue and be owing to TCW and (ii)
be paid to the fullest extent possible when the payment thereof is permitted by all such Credit Agreements
(it being understood that any such payment shall be in addition to the then current annual management
fees). Notwithstanding the foregoing, nothing in this Section 7 will prevent the Company or one or more
of the Guarantors from reimbursing TCW for expenses in accordance with Section 6.

         8.       Term. This Agreement shall commence on the date hereof and shall terminate on the
          th
fourth (4 ) anniversary of such date (the “Initial Term”). The Initial Term (or any extension thereof) shall
automatically renew for successive one (1) year periods, unless, at least ninety (90) days prior to the end
of the Initial Term (or any extension thereof), either party hereto delivers written notice to the other party
that it has elected not to so extend the Initial Term (or any extension thereof). For purposes of this
Agreement, the Initial Term, together with any extension thereof in accordance with the immediately
preceding sentence, shall be referred to herein as the “Term.” Notwithstanding the foregoing, this
Agreement shall terminate upon the closing of a sale to an independent third party of all or substantially
all of the assets or capital stock of the Company and its subsidiaries, determined on a consolidated basis
(whether by merger, consolidation, recapitalization, sale of assets or capital stock or other equity interests
or otherwise). Notwithstanding the foregoing, TCW may (in its sole discretion) elect in writing to
terminate this Agreement for any or no reason at any time. No termination of this Agreement, whether
pursuant to this Section 8 or otherwise, shall affect the Company’s obligations with respect to the fees,
costs and expenses incurred by TCW in rendering services hereunder and not reimbursed by the Company
as of the effective date of such termination.

                                                      2
LEGAL_US_W # 106680462.4
              Case 20-12456-JTD           Doc 920-1       Filed 01/22/21       Page 4 of 51



         9.       Liability. None of TCW, any of its Affiliates, or any of its or their respective investment
entities, partners, investors, equityholders, members, managers, directors, officers, employees, agents or
representatives (collectively, including TCW, the “TCW Group”) shall be liable to any Company Entity,
any of their respective Affiliates, or any of the investment entities, partners, investors, equityholders,
members, managers, directors, officers, employees, agents or representatives of any of the foregoing, for
any loss, liability, damage or expense arising out of or in connection with the performance of services
contemplated by this Agreement, unless such loss, liability, damage or expense shall be determined by
final non-appealable judgment to be a direct result of the actual fraud of TCW in the performance of
TCW’s obligations hereunder. TCW makes no representations or warranties, express or implied, in
respect of the services to be provided by TCW hereunder. The duties of TCW shall be confined to those
expressly set forth herein, and no implied duties are assumed or may be asserted against any member of
the TCW Group hereunder. This Section 9 shall remain in full force and effect regardless of any
termination or the completion of TCW’s services under this Agreement or the termination of this
Agreement.

         10.       Indemnification. The Company agrees to indemnify and hold harmless, and shall cause
each of its subsidiaries to indemnify and hold harmless, the TCW Group against and from any and all
losses, liabilities, suits, claims, costs, damages and expenses (including without limitation attorneys’ fees)
arising from or in connection with TCW’s performance hereunder or any action of any member of the
TCW Group in connection herewith, and the Company shall advance or cause to be advanced, expenses,
including legal fees and disbursements, for which any member of the TCW Group would be entitled by
this Agreement to be indemnified (collectively, “Claims”). The Company shall, and shall cause each
Company Entity and each of their respective Affiliates to, defend at its own cost and expense any and all
suits and actions (just or unjust) that may be brought against any Company Entity, any of its Affiliates or
any member of the TCW Group or in which any member of the TCW Group may be impleaded with
others upon any Claims, or upon any other matter, directly or indirectly, related to or arising out of this
Agreement or the performance hereof by any member of the TCW Group, except that if such damage
shall be determined by final non-appealable judgment to be a direct result of the actual fraud of a member
of the TCW Group, TCW shall reimburse the Company for its allocable share of the costs of defense
incurred by the Company. This Section 10 shall remain in full force and effect regardless of any
termination or the completion of TCW’s services under this Agreement or the termination of this
Agreement. The parties hereto hereby agree (i) that the Company and its subsidiaries shall be the
indemnitors of first resort (i.e., their obligations to provide indemnification and/or advance expenses to
any member of the TCW Group (each, a “Fund Indemnitee“) under this Agreement are primary, and any
obligation of any member of the TCW Group to provide indemnification and/or advance expenses for the
same liabilities or expenses incurred by a Fund Indemnitee are secondary), (ii) that the Company and its
subsidiaries shall be required to provide indemnification and advance expenses to Fund Indemnitees to
the fullest extent required by the terms of this Agreement without regard to any rights such Fund
Indemnitee may have against any member of the TCW Group and (iii) that each of the Company and its
subsidiaries irrevocably waives, relinquishes and releases the TCW Group from any and all claims against
any member of the TCW Group for contribution, subrogation or any other recovery of any kind in respect
thereof. The parties hereto further agree that no payment or advancement by any member of the TCW
Group on behalf of a Fund Indemnitee with respect to any claim for which a Fund Indemnitee has sought
or may seek indemnification and/or advancement of expenses from the Company or any subsidiary shall
affect the foregoing, and each member of the TCW Group shall have a right of contribution and/or to be
subrogated to the extent of such payment or advancement by any member of the TCW Group to all of the
rights of recovery a Fund Indemnitee may have against the Company or any subsidiary under this
Agreement. The Company and its subsidiaries shall use commercially reasonable efforts to cause their
insurance providers, if any, to satisfy any claims against the Fund Indemnitees arising out of their service
as officers, directors, managers, employees and/or fiduciaries of the Company and its subsidiaries to the
fullest extent of the coverage provided, notwithstanding any other indemnities or insurance available to

                                                      3
LEGAL_US_W # 106680462.4
              Case 20-12456-JTD          Doc 920-1      Filed 01/22/21      Page 5 of 51



any Fund Indemnitee from any member of the TCW Group. The parties hereto agree that all members of
the TCW Group and Fund Indemnitees are express intended third party beneficiaries of this Agreement.

        11.      TCW as an Independent Contractor. TCW and the Company agree that TCW shall
perform services hereunder as an independent contractor, retaining control over and responsibility for its
own operations and personnel. Neither TCW nor any member of the TCW Group shall be considered
employees or agents of the Company as a result of this Agreement nor shall any of them have authority to
contract in the name of or bind the Company, except as expressly agreed to in writing by the Company.

        12.     Guaranty. Subject to Section 24, each Guarantor hereby unconditionally guaranties, on a
joint and several basis, the full and prompt payment and performance of all of the covenants, terms,
conditions, obligations and liabilities of the Company. Each Guarantor hereby waives diligence,
presentment, demand of payment, protest or notice with respect to such Guarantor’s obligations under this
Agreement and all demands whatsoever, and covenants that this guaranty will not be discharged, except
by complete performance of all obligations and liabilities contained in this Agreement. Subject to
Section 24, each Guarantor acknowledges and agrees that TCW may, at its sole election, proceed directly
against any Guarantor to collect and recover the full amount or any portion of any and all amounts due
under this Agreement without first proceeding against the Company.

         13.      Outside Activities. The Company and each Guarantor hereby acknowledges and agrees
that one or more of the members of the TCW Group have had, and from time to time may have, outside
activities or interests that conflict or may conflict with the best interests of a Company Entity or their
respective Affiliates (collectively, “Outside Activities”), including without limitation investment
opportunities or investments in, ownership of, or participation in entities that are or could be
complementary to, or competitive with, a Company Entity or their respective Affiliates or for which a
Company Entity or their respective Affiliates could have an expectancy, interest or desire to engage. The
Company and each Guarantor hereby approves and consents to all such Outside Activities, and none of
the members of the TCW Group shall have any liability to any Company Entity or any of their respective
Affiliates for breach of any duty (contractual or otherwise), including without limitation any fiduciary
duties (which, for the avoidance of doubt and with respect to any further reference to fiduciary duties
herein, have been expressly waived, to the fullest extent permitted by law, under the limited liability
company agreement of the Company and each of the parties hereto by affixing its signature hereto), by
reason of any such activities or of such party’s participation therein. The members of the TCW Group
shall not have any duty to communicate or offer any opportunity or the existence of any Outside
Activities to any Company Entity or any of their respective Affiliates, and the members of the TCW
Group shall not have any duty to refrain therefrom (directly, indirectly or through any assignee or
transferee). In the event that a member of the TCW Group acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for any Company Entity or any of their respective
Affiliates, on the one hand, and a member of the TCW Group, on the other hand, or any other person or
entity, such member of the TCW Group shall not have any duty (contractual or otherwise), including
without limitation any fiduciary duties, to communicate, present or offer such corporate opportunity to
any Company Entity or any of their respective Affiliates and, notwithstanding any provision of this
Agreement to the contrary, shall not be liable to any Company Entity or any of their respective Affiliates
for breach of any duty (contractual or otherwise), including without limitation any fiduciary duties, by
reason of the fact that such member of the TCW Group directly or indirectly pursued or acquired such
opportunity for itself, directed such opportunity to another person or entity, or did not present or
communicate such opportunity to a Company Entity or any of their respective Affiliates, even though
such corporate opportunity may be of a character that, if presented to a Company Entity or any of their
respective Affiliates, could be taken by a Company Entity or any of their respective Affiliates, as
applicable. The Company and each Guarantor hereby renounces any interest, right, or expectancy in, or in



                                                    4
LEGAL_US_W # 106680462.4
              Case 20-12456-JTD          Doc 920-1       Filed 01/22/21       Page 6 of 51



being offered an opportunity to participate in, any such opportunity not offered to it by the members of
the TCW Group to the fullest extent not prohibited by law.

        14.      Notices. Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return receipt requested), sent by
reputable overnight courier (charges prepaid), or sent by confirmed email to the recipient at the address
indicated on Schedule I, or to such other persons and/or at such other addresses as may be designated by a
party by written notice served in accordance with the provisions of this Section 14.

        15.     Entire Agreement; Modification. This Agreement (a) contains the complete and entire
understanding and agreement of TCW and the Company and any other party hereto with respect to the
subject matter hereof; and (b) supersedes all prior and contemporaneous understandings, conditions and
agreements, oral or written, express or implied, respecting the engagement of TCW in connection with the
subject matter hereof. This Agreement may be amended, modified and waived only with the prior written
consent of the Company and TCW.

         16.    Severability. If any provision of this Agreement is held to be invalid or unenforceable,
such provision shall be automatically reformed and construed so as to be valid, operative and enforceable
to the maximum extent permitted by law or equity while most nearly preserving its original intent. The
invalidity of any part of this Agreement shall not render invalid the remaining provisions of this
Agreement and, to that extent, the provisions of this Agreement shall be deemed to be severable.

        17.      Waiver of Breach. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of any subsequent breach of
that provision or any other provision hereof.

        18.      Assignment. Neither TCW nor the Company may assign its rights or obligations under
this Agreement without the express written consent of the other, except that TCW may assign its rights
and obligations to an Affiliate of TCW without the written consent of the Company, in which case the
assignor shall not be liable for the performance of any assignee.

        19.     Successors. This Agreement and all the obligations and benefits hereunder shall inure to
the successor and permitted assigns of the parties.

        20.     Counterparts. This Agreement may be executed and delivered by each party hereto in
separate counterparts, each of which when so executed and delivered shall be deemed an original and
both of which taken together shall constitute one and the same agreement.

        21.     Delivery by Facsimile or Electronic Transmission. This Agreement and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version thereof delivered in person.

        22.     Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of Delaware applicable to
contracts made and performed in that State, without giving effect to the principles of conflicts of law. Any
dispute arising from or relating to the relative rights of the parties hereto and all other questions
concerning the construction, validity and interpretation of this Agreement and the exhibits hereto shall be
brought exclusively in the United States District Courts sitting in the State of Delaware and the appellate
courts having jurisdiction of appeals in such courts (the “Delaware Federal Court”), and, solely with
respect to any such action, each party hereto (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to laying venue in any such action in the Chosen Courts, (c)
waives any objection that the Chosen Courts are an inconvenient forum or do not have jurisdiction over

                                                     5
LEGAL_US_W # 106680462.4
              Case 20-12456-JTD           Doc 920-1       Filed 01/22/21       Page 7 of 51



any party hereto and (d) agrees that service of process upon such party in any such action shall be
effective if notice is given in accordance with Section 14.

          WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR
        23.
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL),
EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
         24.      Subordination. The obligations of the Company and Guarantors hereunder are subject to
the terms of the Exit Facility Credit Agreement and any other credit agreement, loan agreement, metal
leasing agreement, indenture, promissory note, guaranty or other debt instrument (collectively with any
related subordination agreements, and as such agreements and instruments may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit Agreements”) pursuant to
which any Company Entity incurs, borrows, extends, renews, guarantees or refinances any indebtedness
for borrowed money or other extensions of credit with any institutional lender. No term or provision of
this Agreement shall, directly or indirectly, be amended, modified or changed without the prior written
consent of each Agent and Lessor (in each case as defined in each of the Credit Agreements) if the effect
thereof, either individually or in the aggregate, could reasonably be expected to be materially adverse to
the interests of the Lenders and Lessor (in each case as defined in each of the Credit Agreements).

         25.     Affiliates. For purposes of this Agreement, (a) an “Affiliate” of any particular individual
or entity means any other individual or entity controlling, controlled by or under common control with
such particular individual or entity, where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of an individual or entity whether through the ownership of
voting securities, by contract or otherwise; (b) no member of the TCW Group will be deemed an Affiliate
of any Company Entity; and (c) no Company Entity will be deemed an Affiliate of any member of the
TCW Group.

        26.      Review by the Company and Guarantors. The Company and each Guarantor
acknowledges that this Agreement and all the terms hereof, including Sections 10 and 13, are critical to
and a condition of the willingness of certain Affiliates of TCW to enter into an investment in the
Company (the “Investment”) and TCW’s willingness to enter into this Agreement. The Company and
each Guarantor represent and warrant to TCW that its board of directors or managers (or similar
governing body) has reviewed the terms of this Agreement, including Sections 10 and 13, and approved,
consented to and ratified all provisions contained therein. The Company and each Guarantor agrees to
take, and cause its direct and indirect subsidiaries and affiliates to take, all action requested by TCW such
that TCW receives the full benefit contemplated by the terms hereof (including those set forth and
contemplated by Sections 10 and 13).

         27.      Third-Party Beneficiaries. It is acknowledged and agreed by the parties hereto that the
execution of this Agreement is an integral part of the Investment and the parties hereto further
acknowledge and agree that the members of the TCW Group shall be express and intended third-party
beneficiaries of this Agreement and the parties’ obligations hereunder. Without limiting the generality of
the foregoing, the members of the TCW Group shall have the right to enforce the obligations of a party
named herein to the same extent that such rights are accorded a named party herein. Except as provided
above, nothing in this Agreement, express or implied, shall confer upon any person or entity, other than
the parties, their authorized successors and assigns, and the members of the TCW Group, any rights or
remedies under or by reason of this Agreement.



                                                     6
LEGAL_US_W # 106680462.4
              Case 20-12456-JTD      Doc 920-1      Filed 01/22/21        Page 8 of 51



                           [remainder of page intentionally left blank]




                                                7
LEGAL_US_W # 106680462.4
           Case 20-12456-JTD        Doc 920-1    Filed 01/22/21     Page 9 of 51



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered on the date and year first above written.

                                          TCW:

                                          TCW ASSET MANAGEMENT COMPANY LLC


                                          By: ___________________________________
                                          Name: _________________________________
                                          Title: __________________________________

                                          COMPANY:

                                          [RT ASSET COMPANY HOLDINGS LLC]


                                          By: ___________________________________
                                          Name: _________________________________
                                          Title: __________________________________




                       Signature Page to Management Services Agreement
                Case 20-12456-JTD          Doc 920-1     Filed 01/22/21    Page 10 of 51



                                                  GUARANTORS:1

                                                  [●]


                                                  By: ___________________________________
                                                  Name: _________________________________
                                                  Title: __________________________________

                                                  [●]


                                                  By: ___________________________________
                                                  Name: _________________________________
                                                  Title: __________________________________

                                                  [●]


                                                  By: ___________________________________
                                                  Name: _________________________________
                                                  Title: __________________________________




1
    Note to Draft: To be updated.


                               Signature Page to Management Services Agreement
             Case 20-12456-JTD   Doc 920-1    Filed 01/22/21   Page 11 of 51



                                       SCHEDULE I

                                   Notice Addresses

TCW:

TCW Asset Management Company LLC
200 Clarendon Street, 51st Floor
Boston, MA 02116
Attention: Ryan Carroll
Email: ryan.carroll@tcw.com


COMPANY:

[RT Asset Company Holdings] LLC
c/o TCW Asset Management Company LLC
[●]
[●]
Attention: Ryan Carroll
Email: ryan.carroll@tcw.com


GUARANTORS:

[●]
c/o TCW Asset Management Company LLC
[●]
[●]
Attention: Ryan Carroll
Email: ryan.carroll@tcw.com




LEGAL_US_W # 106680462.4
             Case 20-12456-JTD       Doc 920-1   Filed 01/22/21   Page 12 of 51




                              [RT ASSET COMPANY HOLDINGS LLC]




                           LIMITED LIABILITY COMPANY AGREEMENT
                                Dated as of [_______________], 2021



THE UNITS ISSUED PURSUANT TO THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY
SET FORTH HEREIN.

CERTAIN UNITS MAY ALSO BE SUBJECT TO VESTING PROVISIONS, REPURCHASE
OPTIONS, REDEMPTION RIGHTS, ADDITIONAL RESTRICTIONS ON TRANSFER, OFFSET
RIGHTS AND FORFEITURE PROVISIONS SET FORTH HEREIN AND/OR IN A SEPARATE
AGREEMENT WITH THE INITIAL HOLDER OF SUCH UNITS. A COPY OF SUCH AGREEMENT
MAY BE OBTAINED BY THE HOLDER OF SUCH UNITS UPON WRITTEN REQUEST TO THE
COMPANY AND WITHOUT CHARGE.




LEGAL_US_W # 106671617.8
                 Case 20-12456-JTD                      Doc 920-1            Filed 01/22/21              Page 13 of 51


                                                      TABLE OF CONTENTS

                                                                                                                                          Page

ARTICLE I DEFINITIONS ........................................................................................................................ 1
ARTICLE II ORGANIZATIONAL MATTERS ......................................................................................... 7
     Section 2.1  Formation of LLC ................................................................................................. 7
     Section 2.2  Limited Liability Company Agreement ................................................................ 7
     Section 2.3  Name ..................................................................................................................... 7
     Section 2.4  Purpose ................................................................................................................. 7
     Section 2.5  Registered Office and Registered Agent............................................................... 7
     Section 2.6  Term ...................................................................................................................... 7
     Section 2.7  No State-Law Partnership ..................................................................................... 7
ARTICLE III UNITS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS ............................. 8
     Section 3.1    Units. ..................................................................................................................... 8
     Section 3.2    Issuance of Additional Equity Securities .............................................................. 8
     Section 3.3    Incentive Units ...................................................................................................... 8
     Section 3.4    Capital Accounts ................................................................................................... 9
     Section 3.5    No Withdrawal of Capital or Right to Distributions ........................................... 10
     Section 3.6    Loans From Unitholders ..................................... Error! Bookmark not defined.
     Section 3.7    Preemptive Rights. .............................................................................................. 10
ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS ........................................................................ 11
     Section 4.1  Distributions. ...................................................................................................... 11
     Section 4.2  Allocations .......................................................................................................... 12
     Section 4.3  Indemnification and Reimbursement for Payments on Behalf of a
                  Unitholder ........................................................................................................... 13
ARTICLE V MANAGEMENT ................................................................................................................. 13
     Section 5.1 General Powers ................................................................................................... 13
     Section 5.2 Board Composition; Compensation. ................................................................... 14
     Section 5.3 Board Actions ..................................................................................................... 14
     Section 5.4 Delegation of Authority; Officers. ...................................................................... 16
     Section 5.5 Member Authority; Member Actions; Meetings. ............................................... 17
ARTICLE VI LIMITATIONS OF LIABILITY AND INDEMNIFICATION ......................................... 18
     Section 6.1  Liabilities of the Company ................................................................................. 18
     Section 6.2  No Duties ............................................................................................................ 18
     Section 6.3  Waiver of Liability.............................................................................................. 18
     Section 6.4  Indemnification. .................................................................................................. 19
     Section 6.5  Other Business Interests...................................................................................... 19
     Section 6.6  Effect on Other Agreements ............................................................................... 20
ARTICLE VII ACCOUNTING AND REPORTS..................................................................................... 20
     Section 7.1 Allocations and Accounting................................................................................ 20
     Section 7.2 Tax Returns ......................................................................................................... 20
     Section 7.3 Information Rights .............................................................................................. 20
ARTICLE VIII TAX MATTERS .............................................................................................................. 21
     Section 8.1  Preparation of Tax Returns ................................................................................. 21
     Section 8.2  Tax Elections ...................................................................................................... 21
     Section 8.3  Tax Controversies ............................................................................................... 21

                                                                       -i-
LEGAL_US_W # 106671617.8
                 Case 20-12456-JTD                    Doc 920-1             Filed 01/22/21             Page 14 of 51


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                       Page

ARTICLE IX TRANSFER OF UNITS ..................................................................................................... 21
     Section 9.1  Restrictions. ........................................................................................................ 21
     Section 9.2  Approved Sale; Drag Along Obligations. ........................................................... 21
     Section 9.3  Right of First Refusal. ......................................... Error! Bookmark not defined.
     Section 9.4  Tag-Along Rights. .............................................................................................. 23
     Section 9.5  Repurchase Options. ........................................................................................... 24
     Section 9.6  Failure to Comply ............................................................................................... 25
     Section 9.7  Effect of Transfer. ............................................................................................... 25
     Section 9.8  Additional Restrictions on Transfer. ................................................................... 26
     Section 9.9  Transfer Fees and Expenses ................................................................................ 26
     Section 9.10 Void Transfers .................................................................................................... 27
ARTICLE X ADMISSION OF MEMBERS ............................................................................................. 27
     Section 10.1 Substituted Members .......................................................................................... 27
     Section 10.2 Additional Members ........................................................................................... 27
ARTICLE XI WITHDRAWAL AND RESIGNATION OF UNITHOLDERS ........................................ 27
     Section 11.1 Withdrawal and Resignation of Unitholders....................................................... 27
ARTICLE XII DISSOLUTION AND LIQUIDATION ............................................................................ 27
     Section 12.1 Events of Dissolution .......................................................................................... 27
     Section 12.2 Procedure for Winding Up and Dissolution........................................................ 28
     Section 12.3 Deferment ........................................................................................................... 28
     Section 12.4 Deficit Capital Accounts ..................................................................................... 28
     Section 12.5 No Further Claim ................................................................................................ 28
     Section 12.6 Termination and Cancellation of Certificate....................................................... 28
ARTICLE XIII GENERAL PROVISIONS ............................................................................................... 29
     Section 13.1  Power of Attorney ............................................................................................... 29
     Section 13.2  Amendment and Waiver ..................................................................................... 29
     Section 13.3  Public Announcements; Confidentiality ............................................................. 29
     Section 13.4  Title to the Company Assets; No Right of Partition ........................................... 30
     Section 13.5  Remedies............................................................................................................. 30
     Section 13.6  Successors and Assigns ...................................................................................... 30
     Section 13.7  Severability ......................................................................................................... 30
     Section 13.8  Counterparts; Binding Agreement ...................................................................... 30
     Section 13.9  Descriptive Headings; Interpretation .................................................................. 30
     Section 13.10 Applicable Law; Waiver of Jury Trial ................................................................ 31
     Section 13.11 Addresses and Notices ........................................................................................ 31
     Section 13.12 Third Parties........................................................................................................ 31
     Section 13.13 Further Action ..................................................................................................... 31
     Section 13.14 Offset .................................................................................................................. 31
     Section 13.15 Entire Agreement ................................................................................................ 32
     Section 13.16 Reserved ............................................................................................................. 32
     Section 13.17 Survival ............................................................................................................... 32
     Section 13.18 Waiver of Jury Trial ............................................................................................ 32




                                                                     -ii-
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 15 of 51



                              [RT ASSET COMPANY HOLDINGS] LLC
                           LIMITED LIABILITY COMPANY AGREEMENT

         THIS LIMITED LIABILITY COMPANY AGREEMENT of [RT Asset Company Holdings]
LLC (the “Company”) is entered into as of [________], 2021 by and among the Company and each of
the Members. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
to such terms in Article I.

       WHEREAS, in connection with the implementation of the Debtors’ Amended Chapter 11 Plan of
Reorganization dated December 21, 2020 (the “Plan”), the Members are entering into this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company
and the Members, intending to be legally bound, hereby agree as follows:

                                              ARTICLE I

                                            DEFINITIONS

        Capitalized terms used but not otherwise defined herein shall have the following meanings:

        “Additional Member” means a Person admitted to the Company as a Member pursuant to
Section 10.2.

        “Admission Date” has the meaning set forth in Section 9.6(a).

         “Affiliate” of any particular Person means any other Person controlling, controlled by or under
common control with such particular Person, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person whether through the ownership
of voting securities, by contract or otherwise.

       “Agreement” means this Limited Liability Company Agreement, as it may be amended,
modified and/or waived from time to time in accordance with the terms hereof.

        “Approved Sale” has the meaning set forth in Section 9.2(a).

         “Assignee” means a Person to whom Units have been Transferred in accordance with the terms
of this Agreement and the other agreements contemplated hereby, as applicable, but who has not become
a Member pursuant to Article X.

        “Board” means the Board of Managers of the Company, which shall have the power and
authority described in this Agreement.

         “Book Value” means, with respect to any asset, the asset’s adjusted basis for federal income tax
purposes, except as follows: (a) The initial book value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset (not reduced by any associated liabilities), as
agreed to by the contributing Member and the Voting Members; (b) the book value of the property of the
Company shall be adjusted to equal its gross fair market value, as determined by the Voting Members, as
of the following times: (a) the acquisition of an additional membership interests in the Company by any
new or existing Member in exchange for more than a de minimis Capital Contribution; (b) the distribution

                                                    1
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 16 of 51



by the Company to a Member of more than a de minimis amount of property as consideration for a
membership interest in the Company; and (c) the liquidation of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g); and (c) the book value of any property distributed to a
Member shall be adjusted to equal the gross fair market value of such asset on the date of distribution as
determined by the Voting Members.

        “Capital Account” means the capital account maintained for a Unitholder pursuant to Section 3.4
and the other applicable provisions of this Agreement.

       “Capital Contributions” means any cash, cash equivalents, promissory obligations or the Fair
Market Value of other property which a Unitholder contributes or is deemed by the Voting Members to
have contributed to the Company with respect to any Unit pursuant to Section 3.1 or Section 3.4.

        “Catch-Up Distribution” means Distributions that would have been paid in respect of a Class P
Unit had the Participation Threshold been zero dollars ($0) at the time of issuance of such Class P Unit.

       “Certificate” means the Company’s Certificate of Formation as filed with the Secretary of State
of Delaware, as the same may be amended from time to time.

         “Class A Unit” means a Unit having the rights and obligations specified with respect to a Class A
Unit in this Agreement.

       “Class P Unit” means a Unit having the rights and obligations specified with respect to a Class P
Voting Unit in this Agreement.

         “Code” means the United States Internal Revenue Code of 1986, as amended. Such term shall be
deemed to include any future amendments to the Code and any corresponding provisions of succeeding
Code provisions (whether or not such amendments and corresponding provisions are mandatory or
discretionary).

        “Company” has the meaning set forth in the first paragraph of this Agreement.

        “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. § 18-101, et seq.,
as it may be amended from time to time, and any successor thereto.

         “Distribution” means each distribution made by the Company to a Unitholder, with respect to
such Person’s Units, whether in cash, property or securities; provided that, for the avoidance of doubt,
none of the following shall be deemed to be a Distribution hereunder: (i) any redemption or repurchase by
the Company of any Equity Securities, (ii) any recapitalization, exchange or conversion of any Equity
Securities, (iii) any subdivision (by unit split or otherwise) or any combination (by reverse unit split or
otherwise) of any Equity Securities (iv) the repayment of any loans made to the Company or any of its
Subsidiaries by any Unitholder or Affiliate thereof and (v) any payments or reimbursement of expenses in
connection with goods or services rendered to the Company or any of its Subsidiaries by any Unitholder
or Affiliate thereof, including pursuant to the Management Agreement.

        “Drag Transaction” has the meaning set forth in Section 9.2(b).

        “Drag-Along Notice” has the meaning set forth in Section 9.2(d).

        “Drag-Along Participant” has the meaning set forth in Section 9.2(a).

                                                    2
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 17 of 51



        “Drag-Along Transferring Members” has the meaning set forth in Section 9.2(a).

        “Electing Members” has the meaning set forth in Section 9.3(a).

      “Equity Agreement” means an agreement that from time to time may be required by the Voting
Members approving any grant or purchase of any Units, including the Warrant.

        “Equity Securities” means (i) Units or other equity interests in the Company, (ii) obligations,
evidences of indebtedness or other securities or interests convertible or exchangeable into Units or other
equity interests in the Company, and (iii) warrants, options or other rights to purchase or otherwise
acquire Units or other equity interests in the Company.

        “Fair Market Value” of any asset shall mean the fair value thereof as of the date of valuation as
determined by the Voting Members in good faith on the basis of an orderly sale to a willing, unaffiliated
buyer in an arm’s-length transaction occurring on the date of valuation, taking into account all factors
determinative of value as the Voting Members deems relevant (and giving effect to any transfer taxes
payable and discounts for lack of liquidity or control in connection with such sale).

        “Fiscal Year” means the 12-month period ending on December 31, or such other annual
accounting period as may be established by the Voting Members.

        “GAAP” means U.S. generally accepted accounting principles in effect from time to time.

        “Indemnified Person” has the meaning set forth in Section 6.4(a).

        “Independent Managers” has the meaning set forth in Section 5.2(a)(i).

        “Independent Third Party” means any Person, other than a Person which immediately prior to a
contemplated transaction or series of related transactions is, together with such Person’s Affiliates, a
“beneficial owner” (as such term is defined in Rule 13d 3 and Rule 13d 5 promulgated under the
Securities Exchange Act) of more than twenty percent (20%) of the voting power of the outstanding
voting securities of the Company.

        “Initial Minority Member” means [Goldman Sachs Specialty Lending Group, L.P.].

         “Manager” means the individuals named in Section 5.2(a) or otherwise appointed by the Voting
Members in accordance with the terms of this Agreement, who, for purposes of the Delaware Act, will be
deemed a “manager” (as defined in the Delaware Act), but will be subject to the rights, obligations and
limitations set forth in this Agreement.

        “Member” means each of the Persons listed on the Unit Ownership Ledger attached hereto and
any Person admitted to the Company as a Substituted Member [or Additional Member]; but in each case
only for so long as such Person is shown on the Company’s books and records as the owner of one or
more Units. The Members shall constitute the “members” (as defined in the Delaware Act) of the
Company.

         “Member Group” means with respect to any Person that is an employee, independent contractor
or director or manager of the Company or any of its Subsidiaries, (i) such Person, (ii) any family member
or Affiliate of such Person, (iii) any entity in which such Person or any family member or Affiliate of
such Person owns an interest, (iv) a trust whose beneficiaries include such Person and/or any family

                                                    3
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1       Filed 01/22/21       Page 18 of 51



member of such Person, (v) any designee of such Person that becomes a Unitholder (including any
individual retirement account holding on such Person’s behalf) and (vi) the direct and indirect Permitted
Transferees of each Person identified in subsections (i) through (v).

         “Officers” means each person designated as an officer of the Company to whom authority and
duties have been delegated by the Voting Members in accordance with this Agreement.

         “Participating Class P Unit” means a Class P Unit the Participation Threshold of which is zero
prior to the Distribution in question or becomes zero pursuant to the adjustments described in Section
3.3(c) in connection with the Distribution in question.

        “Participating Member” has the meaning set forth in Section 3.6(a).

        “Participation Notice” has the meaning set forth in Section 3.6(a).

        “Partnership Representative” has the meaning set forth in Section 6223 of the Code (and any
corresponding provision of foreign, state and local income tax law applicable to the Company).

         “Permitted Transferee” means Affiliates of the Voting Members. For the avoidance of doubt,
there are no Permitted Transferees with respect to Class P Units.

        “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization, association or
other entity or a governmental entity.

        “Plan” has the meaning set forth in the Recitals.

        “Preemptive Rights Notice” has the meaning set forth in Section 3.6(a).

        “Profits” or “Losses” (including any “Profits” or “Losses” included therein) means, for each
period taken into account, an amount equal to the Company’s taxable income or taxable loss for such
period, determined in accordance with federal income tax principles, adjusted to the extent the Voting
Members reasonably determine in good faith that such adjustment is necessary to comply with the
requirements of Section 704(b) of the Code and Treasury Regulations Section 1.704-1(b).

        “Purchaser Note” has the meaning set forth in Section 9.4(b).

         “Related Employee” means, with respect to a Unitholder who is not an employee or independent
contractor of the Company or any of its Subsidiaries, any individual who is an employee or independent
contractor of the Company or any of its Subsidiaries that is a family member, beneficiary, partner, trustee
or direct or indirect equity owner of such Unitholder.

       “Related Party Agreement” means any agreement, arrangement or understanding between the
Company or any of its Subsidiaries, on the one hand, and any Unitholder or any Affiliate of a Unitholder
or a Manager, Officer or employee of the Company, on the other hand.

        “Repurchase Notice Date” has the meaning set forth in Section 9.4(a).

        “Repurchase Price” has the meaning set forth in Section 9.4(a).


                                                     4
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1        Filed 01/22/21       Page 19 of 51



        “Repurchase Sellers” has the meaning set forth in Section 9.4(a).

        “Repurchase Units” has the meaning set forth in Section 9.4(a).

         “Sale of the Company” means either (i) the sale, lease, transfer, conveyance or other disposition,
in one transaction or a series of related transactions, of all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, to an Independent Third Party or (ii) a transaction or series of
related transactions (including by way of merger, consolidation, recapitalization, reorganization or sale of
securities) the result of which is that the Unitholders immediately prior to such transaction, together with
such Unitholders’ Affiliates, are after giving effect to such transaction no longer, in the aggregate, the
“beneficial owners” (as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under the
Securities Exchange Act), directly or indirectly through one or more intermediaries, of more than 50% of
the voting power of the outstanding voting securities of the Company.

        “Securities Act” means the Securities Act of 1933, as amended, and applicable rules and
regulations thereunder, and any successor to such statute, rules or regulations.

        “Sponsor Managers” has the meaning set forth in Section 5.2(a)(i).

         “Subsidiary” means, with respect to any Person, any corporation, limited liability company,
partnership, association or business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a combination thereof, or (ii) if a
limited liability company, partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof and without limitation, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or other business entity (other
than a corporation) if such Person or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or control the manager,
managing member, managing director (or a board comprised of any of the foregoing) or general partner
of such limited liability company, partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such times that such Person has
one or more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
the Company. For the avoidance of doubt, with respect to the Company, Production Co is a Subsidiary.

        “Substituted Member” means a Person that is admitted as a Member to the Company pursuant
to Section 10.1.

        “Tag Transaction” has the meaning set forth in Section 9.3(c).

        “Tax Distribution” has the meaning set forth in Section 4.1(c).

       “Taxable Year” means the Company’s accounting period for U.S. federal income tax purposes
determined pursuant to Section 8.2.

       “TCW” means, collectively, TCW Direct Lending LLC, TCW Skyline Lending, L.P., and TCW
Brazos Fund LLC.

                                                       5
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1       Filed 01/22/21      Page 20 of 51



        “TCW Parties” has the meaning set forth in Section 6.5(a).

         “Total Equity Value” means the aggregate proceeds which would be received by the Unitholders
if: (i) the assets of the Company as a going concern were sold at their Fair Market Value; (ii) the
Company satisfied and paid in full all of its obligations and liabilities (including all taxes, costs and
expenses incurred in connection with such transaction and any amounts reserved by the Board with
respect to any contingent or other liabilities); and (iii) such net sale proceeds were then distributed in
accordance with Section 4.1, all as determined by the Board in good faith.

        “Transfer” means any direct or indirect sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other disposition or encumbrance of an interest (whether
with or without consideration, whether voluntarily or involuntarily or by operation of law) or the acts
thereof or an offer or agreement to do the foregoing. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have correlative meanings.

        “Transfer Notice” has the meaning set forth in Section 9.3(a).

        “Transferring Party” has the meaning set forth in Section 9.3(a).

         “Treasury Regulations” means the income tax regulations promulgated under the Code and
effective as of the date hereof. Such term, if elected by the Voting Members in their sole discretion, shall
be deemed to include any future amendments to such regulations and any corresponding provisions of
succeeding regulations (whether or not such amendments and corresponding provisions are mandatory or
discretionary).

         “Unit” means a unit of the Company held by a Member or an Assignee representing a fractional
part of the interests in Profits and Losses and Distributions of the Company and shall include Class A
Units and Class P Units; provided that any class, group or series of Units issued shall have the relative
rights, powers and obligations set forth in this Agreement.

        “Unit Ownership Ledger” has the meaning set forth in Section 3.1(b).

        “Unitholder” means any owner of one or more Units as reflected on the Company’s books and
records. Any owner who holds one or more Units but is not also a Member shall not be entitled to
exercise any rights of a Member with respect to such Units, except as otherwise provided by non-
waivable provisions of applicable law.

        “Unvested Units” means, with respect to any Units that are subject to vesting pursuant to the
applicable Equity Agreement pursuant to which they were issued, any Units other than Vested Units.

        “Vested Units” means any Units that are not subject to vesting or, with respect to Units that are
subject to vesting pursuant to the applicable Equity Agreement pursuant to which they were issued, any
Units that have vested in accordance with the terms of the applicable Equity Agreement pursuant to which
they were issued.

        “Voting Members” means all Members other than the Members holding Class P Units.




                                                     6
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1       Filed 01/22/21      Page 21 of 51



                                              ARTICLE II

                                    ORGANIZATIONAL MATTERS

        Section 2.1        Formation of LLC. The Company was formed on [●] pursuant to the provisions
of the Delaware Act.

         Section 2.2      Limited Liability Company Agreement.              The rights, powers, duties,
obligations and liabilities of the Members and Unitholders shall be determined pursuant to the Delaware
Act and this Agreement. To the extent that the rights, powers, duties, obligations and liabilities of any
Member or Unitholder are different by reason of any provision of this Agreement than they would be in
the absence of such provision, this Agreement shall, to the fullest extent permitted by the Delaware Act,
control. Notwithstanding anything to the contrary contained herein, Section 18-210 of the Delaware Act
and Section 18-305(a) of the Delaware Act shall not apply to or be incorporated into this Agreement and
each Unitholder hereby expressly waives any and all rights under such Sections of the Delaware Act to
the fullest extent permitted by the Delaware Act.

        Section 2.3      Name. The name of the Company shall be “[RT Asset Company Holdings
LLC]”. The Members may change the name of the Company at any time and from time to time by the
prior written consent of a majority of the issued and outstanding Units (excluding the Class P Units). The
Company’s business may be conducted under its name and/or any other name or names deemed advisable
by the Members.

         Section 2.4       Purpose. The Company is formed for the purpose of engaging in any lawful acts
or activities for which limited liability companies may be organized under the Delaware Act and engaging
in any and all activities necessary or incidental to the foregoing.

         Section 2.5     Registered Office and Registered Agent. The address of the registered office
of the Company in the State of Delaware shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the Company) as any Manager
may designate from time to time in the manner provided by applicable law, and the registered agent for
service of process on the Company in the State of Delaware at such registered office shall be the
registered agent named in the Certificate or such Person or Persons as any Manager may designate from
time to time in the manner provided by applicable law.

        Section 2.6     Term. The term of the Company commenced upon the filing of the Certificate
in accordance with the Delaware Act and shall continue in existence until the Company shall be
terminated and dissolved in accordance with the provisions of Article XII.

         Section 2.7      No State-Law Partnership. The Unitholders intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no Unitholder be a partner or joint
venturer of any other Unitholder by virtue of this Agreement, for any purposes other than as set forth in
the last sentence of this Section 2.7, and neither this Agreement nor any other document entered into by
the Company or any Unitholder relating to the subject matter hereof shall be construed to suggest
otherwise. The Unitholders intend that the Company shall be treated as a partnership for U.S. federal and,
if applicable, state or local income tax purposes, and that each Unitholder and the Company shall file all
tax returns and shall otherwise take all tax and financial reporting positions in a manner consistent with
such treatment.


                                                     7
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1      Filed 01/22/21      Page 22 of 51



                                              ARTICLE III

                UNITS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

        Section 3.1        Units.

          (a)     Authorized Units. The total Units and the number of Units of each class or series which
the Company has authority to issue shall be determined by the Board from time to time (which
determination the Board shall cause to be reflected on the Unit Ownership Ledger). The Units shall
initially not be certificated, provided that a majority of the Voting Members may in their discretion cause
the Company to issue certificates representing Units from time to time. The Company may issue and
reserve fractional Units. The ownership by a Member of Units shall entitle such Member to allocations of
Profits and Losses and other items and Distributions of cash and other property as set forth in Article IV
hereof.

         (b)      Unit Ownership Ledger. The Company shall create and maintain a ledger (the “Unit
Ownership Ledger”), a copy of which as in effect on the date hereof is attached hereto as Schedule A,
setting forth the name and address of each Unitholder, the number of each class of Units held of record by
each such Unitholder, and the amount of the Capital Contribution made (or deemed to be made) with
respect to such Units. No Unitholder shall be required to make any capital contributions to the Company
with respect to such Unitholder’s Units. Upon any change in the number or ownership of issued and
outstanding Units (whether upon an issuance of Units, a Transfer of Units, a cancellation of Units or
otherwise), the Company shall amend and update the Unit Ownership Ledger. Absent manifest error, the
ownership interests recorded on the Unit Ownership Ledger shall be conclusive record of the Units that
have been issued and are outstanding. Any reference in this Agreement to the Unit Ownership Ledger
shall be deemed a reference to the Unit Ownership Ledger as amended and in effect from time to time.

         Section 3.2     Issuance of Additional Equity Securities. The Board shall have the right at any
time and from time to time to cause the Company to create and/or issue Equity Securities (including other
classes, groups or series thereof having such relative rights, powers, and/or obligations as may from time
to time be established by the Board, including rights, powers, and/or obligations different from, senior to
or more favorable than existing classes, groups and series of Equity Securities), in which event,
notwithstanding anything herein to the contrary, the Board shall have the power to amend this Agreement
and/or the Unit Ownership Ledger to reflect such creation and/or additional issuances and dilution and to
make any such other amendments as deemed necessary or desirable (in the sole discretion of the Board)
to reflect such creation and/or additional issuances and dilution (including amending this Agreement to
increase the authorized number of Equity Securities of any class, group or series, to create and authorize a
new class, group or series of Equity Securities and to add the terms of such new class, group or series of
Equity Securities including economic and governance rights which may be different from, senior to or
more favorable than the other existing Equity Securities), in each case without the approval or consent of
any other Person.

        Section 3.3        Incentive Units.

        (a)     Grant of Units. The Board shall have the right at any time and from time to time to cause
the Company to issue Class P Units to existing or new employees, officers, managers, directors,
consultants or other service providers of the Company or any of its Subsidiaries pursuant to Equity
Agreements approved by the Board, which Equity Agreements shall contain such provisions as the Board
shall determine in its sole discretion. This Section 3.3, together with the Equity Agreements pursuant to
which the Class P Units are issued, are intended to qualify as a written compensatory benefit plan or
                                                     8
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1       Filed 01/22/21       Page 23 of 51



compensation contract within the meaning of Rule 701 of the Securities Act and the issuance of Class P
Units pursuant hereto is intended to qualify for the exemption from registration under the Securities Act
provided by Rule 701; provided that the foregoing shall not restrict or limit the Company’s ability to issue
any Class P Units pursuant to any other exemption from registration under the Securities Act available to
the Company.

         (b)     Participation Threshold. As of the date of each issuance of Class P Units, the Board shall
establish an initial “Participation Threshold” amount with respect to each Class P Unit granted on such
date. Unless otherwise determined by the Board, the Participation Threshold with respect to each such
Class P Unit granted on such date shall be equal to the amount (as determined by the Board in its sole
discretion) that would be distributed with respect to a Class A Unit pursuant to Section 4.1(a) if the
Company distributed an amount equal to the Total Equity Value to the Unitholders in accordance with
Section 4.1(a).The purchase price of each Class P Unit, if any, shall be as determined by the Board. The
Board may designate a series number for Class P Units that have the same Participation Threshold, which
Participation Threshold may differ from the Participation Thresholds of other series of Class P Units not
included in such subset.

        (c)     Adjustment of Participation Threshold. In the event of any Distribution on the Units
pursuant to Section 4.1(a), the Participation Threshold of each Class P Unit outstanding at the time of
such Distribution shall be reduced (but not below zero) by an amount equal to the amount distributed to a
Unit in connection with such Distribution.

         (d)      Adjustments to Reflect Economic Intent. The Board may in its sole discretion adjust the
operations of this Agreement (including this Section 3.3 and Section 4.1), any Equity Agreement, the
number of outstanding Class P Units (by split or combination) and/or the Participation Threshold of any
Class P Units to achieve the economic results intended by this Agreement with respect to the Class P
Units, including (i) that the amount that would be distributed with respect to a Class P Unit if there were a
liquidation and winding-up of the Company shall be the same immediately before and immediately after
events that do not result in a Distribution with respect to the Class A Units, including an issuance of new
Units, a subdivision or combination of Units, a repurchase, redemption or forfeiture of Units or additional
Capital Contributions with respect to issued and outstanding Units, and (ii) that the Class P Units are
“profits interests” under Revenue Procedure 93-27, 1993-2, C.B. 343 for United States federal income
tax purposes.

         Section 3.4     Capital Accounts. The Company shall maintain a separate Capital Account for
each Unitholder according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv) and 1.704-2.
Subject to the preceding sentence, each Unitholder’s Capital Account will initially equal the deemed
contribution of cash by such Unitholder to the Company, and throughout the term of the Company will be
(a) increased by the amount of (i) Profits and gains allocated to such Unitholder and (ii) any cash
subsequently contributed by such Unitholder to the Company and (b) decreased by the amount of (i)
Losses and deductions allocated to such Unitholder and (ii) the amount of distributions in cash and the
Fair Market Value of distributions of property (net of liabilities secured by the property that the
Unitholder is considered to assume or take subject to) distributed to such Unitholder. The original Capital
Account established for each Substituted Member shall be in the same amount as the Capital Account of
the Member (or portion thereof) to which such Substituted Member succeeds at the time such Substituted
Member is admitted as a Member of the Company. The Capital Account of any Member whose interest
in the Company shall be increased or decreased by means of (a) the Transfer to such Member of all or
part of the Units of another Member or (b) the repurchase or forfeiture of Units shall be appropriately
adjusted to reflect such Transfer or repurchase or forfeiture. Any reference in this Agreement to a Capital
Contribution of or Distribution to a Member that has succeeded any other Member shall include any
                                                     9
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21      Page 24 of 51



Capital Contributions or Distributions previously made by or to the former Member on account of the
Units of such former Member Transferred to such Member. No Unitholder shall be required to pay to any
other Unitholder or the Company any deficit or negative balance which may exist from time to time in
such Unitholder’s Capital Account (including upon and after dissolution of the Company). Except as
otherwise expressly provided herein, no Unitholder shall be entitled to receive interest from the Company
in respect of any positive balance in its Capital Account, and no Unitholder shall be liable to pay interest
to the Company or any Unitholder in respect of any negative balance in its Capital Account.

        Section 3.5     No Withdrawal of Capital or Right to Distributions. Except as otherwise
expressly provided herein, no Person shall be entitled to withdraw any part of such Person’s Capital
Contributions or Capital Account or to receive any Distribution from the Company.

        Section 3.6        Preemptive Rights.

         (a)     If at any time, or from time to time, the Company issues or sells any Equity Securities,
the Company shall notify in writing each Member that holds at least 2% of the Units (excluding Class P
Units) issued and outstanding of such issuance or sale either before, or within fifteen (15) days after, such
issuance or sale (a “Preemptive Rights Notice”), which notice shall contain a reasonably detailed
description of the terms of the issuance or sale, including the purchase price and manner of payment (or
the basis for determining the purchase price). In order to exercise its right to participate in such issuance
or sale, within twenty (20) days after receipt of a Preemptive Rights Notice, a Member must notify the
Company in writing (a “Participation Notice”) that such Member will purchase Equity Securities on the
terms set forth in the Preemptive Rights Notice (such a Member, a “Participating Member”). The
Equity Securities which each Participating Member will be entitled to purchase under this Section 3.6 will
equal (x) the aggregate number of Equity Securities sold or to be sold by the Company in such issuance,
multiplied by (y) a fraction, the numerator of which is the number of Class A Units owned by such
Participating Member and the denominator of which is the aggregate number of Class A Units and Class
P Units which are Vested Units which are outstanding. Each Participating Member shall be required to
purchase, and the Company shall be required to issue, such Participating Member’s ratable portion (as
determined above) of the types and classes of securities owned by them prior to such issuance or sale.
Notwithstanding anything to the contrary contained herein, any Member who is not an “accredited
investor” as defined in Regulation D promulgated under the Securities Act shall have no rights under this
Section 3.6. A Member may not assign or otherwise transfer any of its rights pursuant to this Section 3.6.

        (b)      If a Member has not delivered a Participation Notice within the time period specified in
Section 3.6(a) above, this Section 3.6 will not apply with respect to such Member with respect to any
issuance or sale of Equity Securities described in the Preemptive Rights Notice completed prior to or
within the one hundred eighty (180) day period after the date of the Preemptive Rights Notice at a price
not less than and on terms and conditions not materially more favorable to the purchaser(s) than those
contained in the Preemptive Rights Notice.

        (c)     Any Participation Notice given by a Participating Member pursuant to this Section 3.6,
when taken together with any Preemptive Rights Notice given by the Company, will constitute a binding
legal agreement on the terms and conditions therein set forth, subject to the satisfaction of any
contingencies described in the Preemptive Rights Notice.

        (d)     Notwithstanding anything herein to the contrary, the preemptive rights granted in this
Section 3.6 shall not apply to any of the following: (i) Equity Securities set forth on the Unit Ownership
Ledger as of the date hereof; (ii) Equity Securities issued in connection with lease financings, bank credit
arrangements or similar transactions; (iii) Equity Securities issued in an acquisition by the Company or
                                                     10
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD              Doc 920-1    Filed 01/22/21      Page 25 of 51



any of its Subsidiaries as consideration for the securities or assets acquired by the Company or such
Subsidiary in connection therewith; (iv) Equity Securities issued upon exercise, conversion or exchange
of (A) other Equity Securities which were issued in compliance with Section 3.6, including Equity
Securities issued in accordance with the Plan or (B) Equity Securities which were issued in an issuance
which is exempt from Section 3.6; (v) Equity Securities issued in connection with any transactions
involving the Company or any of its Subsidiaries and other Persons that are deemed “strategic”
transactions by the Voting Members (including Equity Securities issued in connection with joint ventures
and similar arrangements); or (vi) Equity Securities issued in connection with any Unit split, Unit
dividend or recapitalization of the Company in which holders of the same class of Units participate on a
pro rata basis.

         (e)     If the Board reasonably determines that the Company requires capital in an amount of
time that requires circumventing the offering of preemptive rights under this Section 3.6, the Company
may offer and sell Equity Securities subject to the preemptive rights under this Section 3.6 without first
offering such Equity Securities to each Member or complying with the procedures of this Section 3.6, so
long as each Member receives prompt written notice of such sales and thereafter are given the opportunity
to purchase his, her or its respective pro rata share of such Equity Securities within forty-five (45) days
after the close of such sale and in any event no later than fourteen (14) days from receipt of the notice
referred to herein on substantially the same terms and conditions as such sale, however, the price of the
Equity Securities shall be identical to the price paid in such offer and sale.

                                               ARTICLE IV

                                DISTRIBUTIONS AND ALLOCATIONS

        Section 4.1        Distributions.

         (a)     Priority. The Company may (but shall not be obligated to) make Distributions at such
time, in such amounts and in such form (including in-kind property) as determined by the Voting
Members in their sole discretion. Each such Distribution shall be made ratably among the holders of Class
A Units and Participating Class P Units held by each such holder immediately prior to such Distribution;
provided, however, with respect to Participating Class P Units, if the award agreement effecting the
issuance of a Class P Unit provides for Catch-Up Distributions, Distributions shall first be paid ratably in
respect of all such Class P Units until, with respect to any Class P Unit, the holder thereof has been fully
paid such holder’s Catch-Up Distributions. For the avoidance of doubt, if the Participation Threshold of a
Class P Unit is not zero immediately prior to a Distribution, but will become zero pursuant to the
adjustments described in Section 3.3(c) in connection with such Distribution, then such Class P Unit shall
participate in such Distribution as a Participating Class P Unit only after an amount equal to such
Participation Threshold has first been distributed with respect to each Class A Unit; provided, however,
that, except in connection with a liquidation, the aggregate cash amount of any Distribution of cash shall
be such that following the Distribution the Company shall have reasonably adequate cash reserves, and in
any event no less than an aggregate amount of twelve million five hundred thousand dollars
($12,500,000) to fund the Company’s normal business operations. Notwithstanding the foregoing, (i) the
portion of any Distribution that would otherwise be made with respect to any Unvested Unit shall not be
distributed with respect to such Unvested Unit and shall instead be distributed solely with respect to
Vested Units pursuant to the foregoing applied as though no Unvested Units were outstanding, (ii) if one
or more amounts are not distributed with respect to an Unvested Unit pursuant to clause (i) of this
sentence and such Unvested Unit subsequently vests, then all Distributions pursuant to this Section 4.1(a)
made following the vesting of such Unit shall be made such that, on a cumulative basis, the Distributions
with respect to such Unit under such Section equal the Distributions that would have been made with
                                                    11
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1      Filed 01/22/21      Page 26 of 51



respect to such Unit under such clauses if it had been a Vested Unit beginning on the date of its original
issue, and (C) if such Unvested Unit is repurchased or forfeited (or otherwise becomes incapable of
vesting) then such Unvested Unit shall not be entitled to retain any Distributions.

         (b)    In Kind Distributions. At any time, and from time to time, in the sole discretion of the
Voting Members, the Company may distribute to its Unitholders securities or other property held by the
Company. To the extent the Voting Members determine to distribute such property, the property will be
distributed among the Unitholders in the same proportions as cash equal to the Fair Market Value of such
property would be distributed among the Unitholders pursuant to the other provisions of Section 4.1
above.

         (c)      Tax Distributions. The Voting Members may, subject to applicable covenants and
restrictions contained in the Company’s loan agreements, cause the Company to distribute to the
Unitholders with respect to each Taxable Year of the Company (other than any Taxable Year, or portion
thereof, starting on or following the date on which there is a Sale of the Company) an amount of cash (a
“Tax Distribution”) that, in the good faith judgment of the Voting Members, equals (i) the amount of
taxable income, if any, allocable to the Unitholders in respect of such Taxable Year (net of taxable losses
and tax credits allocated to the Unitholders in respect of prior Taxable Years and not previously taken into
account under this clause), multiplied by (ii) the applicable tax rate for such Taxable Year. Tax
Distributions shall be treated as advances of any amounts otherwise distributable pursuant to Section
4.1(a) (determined as if no Tax Distributions had been made). This Section 4.1(c) is not intended to
change the aggregate amount that would be distributed with respect to any Unit over the term of the
Company if this Section 4.1(c) was not part of this Agreement and shall be interpreted consistently with
such intent.

        Section 4.2        Allocations.

        (a)       Book Allocations. Except as otherwise required by Section 704(b) of the Code and the
Regulations thereunder, Profits and Losses for any Taxable Year of the Company (or other allocation
period) shall be allocated among the Unitholders in such a manner as to reduce or eliminate, to the extent
possible, any difference, as of the end of such Taxable Year (or other allocation period), between (a) the
sum of (i) the Capital Account of each Unitholder, (ii) such Unitholder’s share of partnership minimum
gain determined pursuant to Treasury Regulation Section 1.704-2(d), and (iii) such Unitholder’s partner
nonrecourse debt minimum gain (as defined in Treasury Regulation Section l.704-2(i)(3)) and (b) the
respective net amounts, positive or negative, which would be distributed to such Unitholder or for which
such Unitholder would be liable to the Company under the Delaware Act, determined as if the Company
were to (i) liquidate the assets of the Company for an amount equal to their Book Value and (ii) distribute
the proceeds of liquidation pursuant to Section 12.2.

Section 704 of the Code and the Treasury Regulations thereunder, including but not limited to the
provisions of such Treasury Regulations addressing “qualified income offset,” “minimum gain charge
back” requirements and allocations of deductions attributable to “non-recourse debt” and “partner non-
recourse debt,” are hereby incorporated by reference and made part of this Agreement.

Notwithstanding anything to the contrary in this Section 4.2(a), the Voting Members shall be authorized
to modify the allocations to cause the allocations to be in accordance with the Unitholders respective
economic interest and distribution rights, provided that the allocation provisions contained in this Section
4.2 are intended to be in compliance with Section 704(b) and the Treasury Regulations thereunder and
shall be interpreted and applied in a manner consistent therewith.

                                                    12
LEGAL_US_W # 106671617.8
              Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 27 of 51



        (b)     Tax Allocations.

               (i)     Subject to Section 4.2(b)(ii) below, for each Taxable Year of the Company, items
of Company income, gain, loss, deduction and expense, shall be allocated, for federal, state and local
income tax purposes, among the Unitholders in the same manner as Profits (and the items thereof) or
Losses (and the items thereof) of which such items are components were allocated pursuant to Section
4.2(a).

                 (ii)    In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property contributed to the capital of the
Company shall, solely for tax purposes, be allocated among the Unitholders so as to take account of any
variation between the adjusted basis of such property to the Company for federal income tax purposes and
its fair market value at the time of contribution. In the event the Book Value of any Company asset is
adjusted pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(f), subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take into account any variation between the
adjusted basis of such asset for federal income tax purposes and its Book Value in the same manner as
under Section 704(c) of the Code and the Treasury Regulations thereunder. The Voting Members shall
determine the method for any allocations pursuant to this Section 4.2(b)(ii).

        (c)     Allocations pursuant to this Section 4.2(b) are solely for purposes of federal, state, and
local taxes and shall not affect, or in any way be taken into account in computing, any Unitholder’s
Capital Account or share of Profits, Losses, other items, or distributions pursuant to any provision of this
Agreement.

        Section 4.3       Indemnification and Reimbursement for Payments on Behalf of a
Unitholder. If the Company is required by law to make any payment to a governmental entity that is
specifically attributable to a Unitholder or a Unitholder’s status as such (including, but not limited to,
U.S. federal, state or local, withholding taxes (including any withholding taxes imposed on amounts paid
to the Company), state personal property taxes, state unincorporated business taxes and any taxes imposed
on the Company by Section 6225 of the Code), then except to the extent such amount reduces a
Distribution to such Unitholder (in which case such amount shall be deemed Distributed to such
Unitholder for all purposes under this Agreement) such Unitholder shall indemnify and contribute to the
Company in full for the entire amount paid including interest, penalties and related expenses and any item
of deduction resulting from any such amounts at the Company level shall be specifically allocated to such
Unitholder. At the election of the Voting Members, any subsequent Distribution to a Unitholder that has
an unpaid indemnification obligation under this Section 4.3 may be reduced by an amount required to
satisfy such indemnification obligation or any part thereof and any such reduction shall be deemed
Distributed to such Unitholder for all purposes under this Agreement.

                                              ARTICLE V

                                            MANAGEMENT

        Section 5.1      General Powers. Except for situations in which the approval of the Members or
any specific class of Members is expressly required by the terms of this Agreement, (i) all management
powers over the business and affairs of the Company shall be exclusively vested in the Board, (ii) the
Board shall have full, exclusive, and complete discretion, power and authority to manage, control,
administer and operate the business and affairs of the Company, and to make all decisions affecting such
business and affairs, and (iii) the Board shall have the power to bind or take any action on behalf of the
Company, or to exercise in its sole discretion any rights and powers (including the rights and powers to
                                                    13
LEGAL_US_W # 106671617.8
              Case 20-12456-JTD             Doc 920-1    Filed 01/22/21      Page 28 of 51



take certain actions, give or withhold certain consents or approvals, or make certain determinations,
opinions, judgments, or other decisions) granted to the Company under this Agreement, or any other
agreement, instrument, or other document to which the Company is a party or by virtue of its holding the
equity interests of any Subsidiary or other Person. No single member of the Board (acting in his or her
capacity as such) shall have any authority to bind the Company with respect to any matter except pursuant
to a resolution expressly authorizing such action which resolution is duly adopted by the Board by the
affirmative vote required for such matter pursuant to this Agreement. Unless otherwise expressly
provided herein, any action, approval or determination that may or shall be taken or made by the Board
shall be taken or made by the Board in its sole discretion.

        Section 5.2        Board Composition; Compensation.

        (a)      The Board shall initially consist of five (5) Managers. The Managers shall be appointed
as follows until the first anniversary of the date hereof:

                  (i)    four (4) Managers shall be designated by TCW (the “Sponsor Managers”), two
(2) of whom shall not be employees of TCW (such Sponsor Managers, the “Independent Managers”);
initially, the Sponsor Managers shall be: (1) [Ryan Carrol], (2) [Rick Miller], (3) [Mitchell Lowe] and (4)
[Matthew White], with (3) and (4) being the Independent Managers; and

                (ii)    one (1) Manager shall be the individual serving as the Chief Executive Officer of
the business of the Company from time to time, who shall initially be Shawn Lederman (who, for the
avoidance of doubt, shall cease to be a Manager upon ceasing to serve as Chief Executive Officer).

        (b)      After the first anniversary of the date hereof, only one (1) Sponsor Manager shall be
required to be an Independent Manager.

         (c)     Managers shall serve until their resignation, death, removal or the election of their
successor in accordance with the terms hereof. The removal from the Board of any Sponsor Manager
shall only be at the written request of the Member entitled to designate such Sponsor Manager under
Section 5.2(a). A Manager may resign by delivering his or her written resignation to the Company at the
Company’s principal office addressed to the Board. Such resignation shall be effective upon receipt
unless it is specified to be effective at some other time or upon the happening of some other event. The
acceptance of a resignation shall not be necessary to make it effective, unless expressly so provided in the
resignation.

        (d)     The Company shall pay each of the Independent Managers $20,000 per quarter.

        Section 5.3        Board Actions.

         (a)     Notwithstanding any other provision of this Agreement, the Board shall take all
necessary action to cause the Company not to take, and the Company shall not take, and where applicable
shall take all necessary action to cause the Company’s Subsidiaries not to take, without the prior written
consent of a majority of the Units (excluding Class P Units) issued and outstanding, any of the following
actions:

                (i)    enter into, amend or terminate any (1) employment agreement or arrangement
with any employee or any engagement with any contractor (except in the ordinary course of business), (2)
agreements regarding compensation (including salary, bonus, deferred compensation or otherwise) or
benefits of any employee (except in the ordinary course of business), (3) any equity-based compensation
                                                    14
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD              Doc 920-1        Filed 01/22/21       Page 29 of 51



plan, (4) any benefit, severance or other similar plan or (5) any annual bonus plan or any management
equity plan;

               (ii)    appoint or remove the Company’s auditors or make any changes to the
accounting methods or policies of the Company (other than as required by GAAP);

             (iii)     acquire any business entity or business assets relevant to the business of the
Company (except in the ordinary course of business);

                 (iv)      sell, lease, transfer or otherwise dispose of all or substantially all of the assets of
the Company;

               (v)     any merger, consolidation, combination or other similar business transaction
involving the Company or any of its Subsidiaries, except for the merger of any Subsidiary of the
Company with and into the Company;

                 (vi)     the authorization, sale, issuance or repurchase of Units or other Equity Securities
relating to any securities of the Company or any of its Subsidiaries;

               (vii) remove or replace a the Chief Executive Officer or any other Officer or an
employee of the Company or any of its Subsidiaries (except in the ordinary course of business);

                 (viii)    amend, restate, modify or supplement this Agreement;

              (ix)         enter into, amend, restate, modify or supplement, waive or terminate any Related
Party Agreement;

                (x)     incur any indebtedness or materially amend, restate, modify or supplement any
agreement related to any indebtedness of the Company or any of its Subsidiaries;

                 (xi)    make any loan or investment, including in the capital stock, capital shares or
other securities of another Person, other than in a Subsidiary;

                 (xii)   any voluntary liquidation, bankruptcy,                 dissolution,    recapitalization,
reorganization, or assignment to its creditors, or any similar transaction;

                 (xiii)    enter into any material commercial arrangement;

               (xiv) in respect of the Company, make any expenditure in an amount greater than five
hundred thousand dollars ($500,000); or

                 (xv)    any other action requiring the discretion, determination, approval, consent or
other similar affirmation of the Voting Members referred to in this Agreement.

For the avoidance of doubt, the prior written consent of a majority of the Units (excluding Class P Units)
issued and outstanding shall not be required in respect of any sales by the Company of the Company’s
owned real property interests.

      (b)     Notwithstanding any other provision in this Agreement, for as long as the Initial Minority
Member and its Permitted Transferees own at least two percent (2%) of all Units (excluding Class P

                                                        15
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1        Filed 01/22/21       Page 30 of 51



Units) issued and outstanding, the Company shall not enter into any agreements with TCW unless any
such agreement is entered into on an arm’s length basis without the Initial Minority Member’s consent.

        (c)      Each Manager shall have one (1) vote on all matters submitted to the Board or any
committee thereof (whether the consideration of such matter is taken at a meeting or by written consent or
otherwise). The affirmative vote (whether by proxy or otherwise) of the Managers holding at least a
majority of the votes of all Managers then serving on the Board (i.e., excluding vacancies on the Board)
shall be the act of the Board. Except as otherwise provided by the Board when establishing any
committee, the affirmative vote (whether by proxy or otherwise) of the Managers then serving on such
committee holding at least a majority of the votes of all Managers then serving on such committee shall
be the act of such committee. Meetings of the Board and any committee thereof shall be held at the
principal office of the Company or at such other place (whether virtual or physical) as may be determined
by the Board or such committee. Regular meetings of the Board shall be held on such dates and at such
times as shall be determined by the Board. Special meetings of the Board may be called by any Manager
and special meetings of any committee may be called by any Manager on such committee. Notice of each
special meeting of the Board or committee stating the date, place and time of such meeting shall be given
to each Manager (in the case of a Board meeting) or each Manager on such committee (in the case of a
committee meeting) by hand, telephone, electronic mail, telecopy, overnight courier or the U.S. mail at
least twenty-four (24) hours prior to such meeting. Notice may be waived before or after a meeting or by
attendance without protest at such meeting. The actions taken by the Board or any committee at any
meeting (as opposed to by written consent), however called and noticed, shall be as valid as though taken
at a meeting duly held after regular call and notice if (but not until), either before, at or after the meeting,
the Managers as to whom it was improperly held sign a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof. The actions by the Board or any
committee thereof may be taken by written consent (without a meeting, without notice and without a
vote) so long as such consent is signed by at least the Managers holding the number of votes that would
be necessary to authorize or take such action at a meeting in which all Managers then serving on the
Board or such committee were present and voted, as the case may be. Any action taken pursuant to such
written consent of the Board or such committee shall have the same force and effect as if taken by the
Board or such committee at a meeting thereof. A meeting of the Board or any committee may be held by
telephone conference or similar communications equipment by means of which all individuals
participating in the meeting can be heard. The Board and any committee may adopt such other
procedures governing meetings and the conduct of business at such meetings as it shall deem appropriate.

        Section 5.4        Delegation of Authority; Officers.

        (a)     The Board may, from time to time, delegate to one or more Persons (including any
Member, Manager or Officer and including through the creation and establishment of one or more other
committees) such authority and duties as the Board may deem advisable. Any delegation pursuant to this
Section 5.4(a) may be revoked at any time by the Board.

        (b)      From time to time, one or more persons may (but need not) be designated and appointed
as an Officer of the Company by the Board. Any Officers so designated shall have such authority and
perform all such duties that do not require consent of the Board, or as the Board may, from time to time,
delegate to them. The Board may assign titles to particular Officers (including Chairman, Chief
Executive Officer, President, Chief Financial Officer, Chief Operating Officer, Vice President, Executive
Vice President, Secretary, Assistant Secretary, Treasurer, or Assistant Treasurer). Unless the Board
otherwise decides, if the title is one commonly used for officers of a business corporation formed under
the Delaware General Corporation Law, the assignment of such title shall constitute the delegation to such
Officer of the authority and duties that are normally associated with that office, subject to (i) any specific
                                                      16
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21      Page 31 of 51



delegation or limitation of authority and duties made to such Officer by the Board, and (ii) any the
specific limitations set forth herein. Each Officer shall hold office until such Officer’s successor shall be
duly designated or until such Officer’s death or until such Officer shall resign or shall have been removed
in the manner hereinafter provided. Any number of offices may be held by the same individual. The
salaries or other compensation, if any, of the Officers of the Company shall be fixed from time to time by
the Board.

        (c)       Any Officer may resign as such at any time. Such resignation shall take effect at the time
specified therein, or if no time be specified, at the time of its receipt by all of the Managers. The
acceptance of a resignation shall not be necessary to make it effective. Any Officer may be removed as
such, either with or without cause, by the Board in its sole discretion at any time. Designation of an
Officer shall not of itself create contract rights and the Company shall not (i) enter into any employment
agreements with any Officer or any other employees or (ii) provide any employment benefits to any
Officer or any other employee. The Company will reimburse Officers for business class travel and
lodging, and other reasonable expenses incurred in connection with the discharge of such individual’s
duties. Any vacancy occurring in any office of the Company may be filled by the Board and shall remain
vacant until filled by the Board.

        Section 5.5        Member Authority; Member Actions; Meetings.

        (a)     Member Authority. No Unitholder or Member in its capacity as such has the authority or
power to act for or on behalf of the Company in any manner or way, to bind the Company, or do any act
that would be (or could be construed as) binding on the Company, in any manner or way, or to make any
expenditures on behalf of the Company, unless such specific authority and power has been expressly
granted to and not revoked from such Unitholder or Member by the Voting Members or the express
provisions of this Agreement, and the Unitholders and Members hereby consent to the exercise by the
Voting Members of the powers conferred on them by law and this Agreement.

        (b)      Member Actions; Meetings. Except as expressly and specifically provided in this
Agreement, or as otherwise required by non-waivable provisions of applicable law, the Members shall
have no right to vote or approve any matter. For situations for which the approval of the Members
generally (rather than the approval of the Board or a particular group of Members) is specifically and
expressly required by this Agreement or by non-waivable provisions of applicable law, the Members shall
act through meetings and written consents as described in this Section 5.5(b). Except as otherwise
expressly and specifically provided herein or as otherwise required by non-waivable provisions of
applicable law, (i) the Members holding Class P Units shall have no voting rights with respect to such
Class P Units and (ii) the Members holding Class A Units shall be entitled to one vote per Class A Unit,
respectively, held on all matters to be voted on by the Members. The actions by the Members permitted
hereunder may be taken at a special meeting called by any Voting Member on at least 24 hours’ prior
written notice to the other Members entitled to vote or consent thereon, which notice shall state the
purpose or purposes for which such meeting is being called. The actions by the Members entitled to vote
or consent may be taken by written consent (without a meeting, without notice and without a vote) so
long as such consent is signed by the Members holding not less than the minimum number of Units that
would be necessary to authorize or take such action at a meeting at which all Members entitled to vote
thereon were present and voted. Any action taken pursuant to such written consent of the Members shall
have the same force and effect as if taken by the Members at a meeting thereof. A meeting of the
Members entitled to vote or consent may be held by telephone conference or similar communications
equipment by means of which all individuals participating in the meeting can be heard.


                                                     17
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21       Page 32 of 51



                                               ARTICLE VI

                     LIMITATIONS OF LIABILITY AND INDEMNIFICATION

        Section 6.1      Liabilities of the Company. Except as otherwise provided by non-waivable
provisions of the Delaware Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the Company, and no
Unitholder, Member or Manager shall be obligated personally for any such debt, obligation or liability of
the Company solely by reason of being a Unitholder, Member or Manager of the Company. The failure
of the Company to observe any formalities or requirements relating to the exercise of its powers or
management of its business and affairs under this Agreement or the Delaware Act shall not be grounds for
imposing personal liability on the Unitholders, Members or Manager for debts, obligations and liabilities
of the Company.

         Section 6.2     No Duties. To the extent that, at law or in equity, a Unitholder, Member,
Manager or Officer, in each case, in their capacity as such, has any duty (including any fiduciary duty) to
the Company, a Unitholder, a Member or any other Person that is party to or otherwise bound by this
Agreement, all such duties are hereby eliminated, and each of the Company, Unitholders, Members and
such other Persons hereby waives such duties (including any fiduciary duties), to the fullest extent
permitted by the Delaware Act and all other applicable laws. In addition, each of the Unitholders,
Members and any other Person that is party to or otherwise bound by this Agreement acknowledges and
agrees that (a) it shall not (and shall not assist any Person attempting to), directly or indirectly,
derivatively or otherwise, make any claim with respect to or seek to enforce any duty (including any
fiduciary duty) which any Person may have to any Subsidiary of the Company in their capacity as a
director, manager, officer or equity holder of such Subsidiary and (b) the Company, acting directly or
indirectly through its control of any Subsidiary, shall have the sole and exclusive right to make any such
claim or seek any such enforcement.

          Section 6.3      Waiver of Liability. No present or former Unitholder, Member, Manager or
Officer or any of their respective Affiliates or any equity holder, partner, director, manager, officer,
employee, agent or representative of any of the foregoing shall be liable to the Company or any of its
Subsidiaries or to any Member or Unitholder for any act or omission performed or omitted by such
Unitholder, Member, Manager or Officer in their capacity as such; provided that (a) such limitation of
liability shall not apply to the extent the act or omission was attributable to such Person’s fraud, bad faith
or knowing violation of law (in each case, as determined by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with respect to which the time
for appeal therefrom has expired and no appeal has been perfected)) and (b) for the avoidance of doubt,
such limitation of liability shall not apply with respect to any breaches of any representations, warranties
or covenants by any such Person contained herein or in any other agreement with the Company or any of
its Subsidiaries. With respect to any action taken or decision or determination made by the Board (or
committee thereof or any Manager), the Voting Members or any Officer in their capacity as such, it shall
be presumed that the Board (or committee thereof or any Manager), the Voting Members or such Officer
acted in good faith and in compliance with this Agreement and the Delaware Act, and any Person
bringing, pleading or prosecuting any claim with respect to any action taken or decision or determination
made by the Board (or committee thereof or any Manager), the Voting Members or any Officer in their
capacity as such shall have the burden of overcoming such presumption by clear and convincing
evidence; provided that, for the avoidance of doubt, this sentence shall not be deemed to increase or place
any duty (including any fiduciary duty) on the Board (or committee thereof or any Manager), the Voting
Members or any Officer.

                                                     18
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1          Filed 01/22/21   Page 33 of 51



        Section 6.4        Indemnification.

         (a)     Generally. The Company hereby agrees to indemnify and hold harmless any Person
(each an “Indemnified Person”) to the fullest extent permitted under the Delaware Act, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution or replacement permits
the Company to provide broader indemnification rights than the Company is providing immediately prior
to such amendment, substitution or replacement), against all proceedings, claims, actions, liabilities,
losses, damages, costs or expenses (including reasonable attorney fees and expenses, judgments, fines,
excise taxes or penalties) incurred or suffered by such Person by reason of the fact that such Person is or
was a Unitholder or Member or is or was serving as a Manager or Officer of the Company or is or was
serving at the request of the Company as a managing member, manager, officer, director, principal,
member, employee, agent or representative of another Person; provided that (unless approved by the
Board) no Indemnified Person shall be indemnified (a) with respect to proceedings, claims or actions (i)
initiated or brought voluntarily by or on behalf of such Indemnified Person and not by way of defense or
(ii) brought against such Indemnified Person in response to a proceeding, claim or action initiated or
brought voluntarily by or on behalf of such Indemnified Person against the Company or any of its
Subsidiaries, (b) for any amounts paid in settlement of a claim effected without the prior written consent
of the Company to such settlement, (c) to the extent such proceedings, claims, actions, liabilities, losses,
damages, costs or expenses arise from such Person’s fraud, bad faith or knowing violation of law as
determined by a final judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom has expired and no appeal
has been perfected) or (d) for the avoidance of doubt, with respect to any breaches of any representations,
warranties or covenants by any such Person contained herein or in any other agreement with the Company
or any of its Subsidiaries. Expenses, including reasonable attorneys’ fees and expenses, incurred by any
such Indemnified Person in defending a proceeding may be paid by the Company in advance of the final
disposition of such proceeding, including any appeal therefrom, upon approval by the Board and receipt
of an undertaking by or on behalf of such Indemnified Person (in form and substance acceptable to the
Board) to repay such amount if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company. If this Section 6.4 or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall nevertheless indemnify
and hold harmless each Indemnified Person pursuant to this Section 6.4 to the fullest extent permitted by
any applicable portion of this Section 6.4 that shall not have been invalidated.

       (b)      Employees and Agents. The Company, in the sole discretion of the Board, may
indemnify and advance expenses to an employee or agent of the Company or any of its Subsidiaries to the
same extent and subject to the same conditions under which it is obligated to indemnify and advance
expenses to an Indemnified Person under Section 6.4(a).

        (c)     D&O Insurance. To the fullest extent permitted by the Delaware Act or any other
applicable law, the Company, upon approval by the Board, may purchase insurance on behalf of any
Manager or Officer.

        Section 6.5        Other Business Interests.

        (a)      Without limiting any other provision set forth herein, the Company, Unitholders and
Members expressly acknowledge and agree that (i) TCW and its Affiliates, employees, officers, directors,
managers and equity holders (collectively, the “TCW Parties”) are permitted to, and may presently or in
the future directly or indirectly conduct any business, investment or activities whatsoever (including one
that may be competitive with or complementary to the businesses of the Company and its Subsidiaries)
                                                       19
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD          Doc 920-1        Filed 01/22/21     Page 34 of 51



through entities other than the Company and its Subsidiaries, (ii) no TCW Party shall have any obligation
to inform any of the Company, the Members or Unitholders of any business or investment opportunity,
whether or not such opportunity is within the scope of the business of the Company and its Subsidiaries
or any anticipated or potential extension or expansion thereof, (iii) none of the Company and its
Subsidiaries, the Members or Unitholders shall have any right in or to such other business interests,
investments or activities or the income or proceeds derived therefrom and (iv) the Company (on behalf of
itself and its Subsidiaries) and each Member and Unitholder waives any rights he, she or it might
otherwise have to share or participate in the business interests, investments or activities of TCW Parties.

        (b)      Notwithstanding anything to the contrary set forth herein, each Voting Member shall
present, and if applicable, shall cause all of its Related Employees to present, all business or investment
opportunities to the Company of which any of the foregoing become aware which are, or may be, within
the scope of the business or investment objectives of the Company and its Subsidiaries or any anticipated
or potential extension or expansion thereof, or are otherwise competitive with or complementary to the
Company and its Subsidiaries, and no Voting Member or Related Employee of a Voting Member shall
pursue or participate in any such opportunity without the prior written consent of the Company.

         Section 6.6    Effect on Other Agreements. This Article VI shall not in any way affect, limit
or modify any Person’s liabilities, obligations, duties or responsibilities under any employment
agreement, retention agreement, consulting agreement, confidentiality agreement, noncompete agreement,
nonsolicit agreement, senior management agreement or any other agreement with respect to the provision
of services to the Company and/or any of its Subsidiaries.

                                             ARTICLE VII

                                   ACCOUNTING AND REPORTS

         Section 7.1    Allocations and Accounting. All matters concerning (a) the determination of
the relative amount of allocations and distributions among the Unitholders pursuant to Article III and
Article IV not specifically and expressly provided by the terms of this Agreement, and (b) accounting
procedures and determinations, and other determinations not specifically and expressly provided by the
terms of this Agreement, shall be determined by the Board, whose determination shall be final and
conclusive absent manifest clerical error.

        Section 7.2      Tax Returns. The Company shall use commercially reasonable efforts to deliver
or cause to be delivered, as soon as practicable after the end of each Fiscal Year, to each Person who was
a Unitholder at any time during such Fiscal Year all information necessary for the preparation of such
Person’s United States federal and state income tax returns.

         Section 7.3    Information Rights. The Company shall use commercially reasonable efforts to
deliver to each Voting Member so long as such member owns at least 2% of all Units (excluding Class P
Units) issued and outstanding:

        (a)     within 120 days after the end of each Fiscal Year, audited consolidated statements of
income and cash flows of the Company and its Subsidiaries for such Fiscal Year, and audited
consolidated balance sheets of the Company and its Subsidiaries as of the end of such Fiscal Year, all
prepared in accordance with GAAP; and

       (b)    within 45 days after the end of each fiscal quarter, unaudited consolidated statements of
income and cash flows of the Company and its Subsidiaries for such fiscal quarter, and unaudited
                                                    20
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD             Doc 920-1      Filed 01/22/21      Page 35 of 51



consolidated balance sheets of the Company and its Subsidiaries as of the end of such fiscal quarter, all
prepared in accordance with GAAP.

                                              ARTICLE VIII

                                             TAX MATTERS

         Section 8.1     Preparation of Tax Returns. The Company shall arrange for the preparation
and timely filing of all tax returns required to be filed by the Company, including making the elections
described in Section 8.2. Each Unitholder shall furnish to the Company all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the Company’s income tax
returns to be prepared and filed. The Taxable Year shall be the Fiscal Year unless determined otherwise
by the Board.

        Section 8.2    Tax Elections.     Unless otherwise provided for herein, the Partnership
Representative is hereby authorized to make any tax elections for the Company in its sole discretion.
Each Unitholder will upon request supply any information necessary to give proper effect to such
election.

         Section 8.3     Tax Controversies. TCW shall be the Partnership Representative and, as such,
shall be authorized and required to represent the Company (at the Company’s expense) in connection with
all examinations of the Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend the Company’s funds for professional services and reasonably
incurred in connection therewith. Each Unitholder agrees to reasonably cooperate with the Company and
to do or refrain from doing any or all things reasonably requested by the Company with respect to the
conduct of such proceedings. The Company shall reimburse the Partnership Representative for all
expenses incurred in that capacity.

                                              ARTICLE IX

                                           TRANSFER OF UNITS

        Section 9.1        Restrictions.

Any Member may Transfer any Units (except Class P Units) to any Person, whether or not a Permitted
Transferee, provided that such person executes appropriate instruments of transfer and a joinder
agreement (in form and substance satisfactory to the Company in its sole discretion) agreeing to be
bound by and subject to the terms of this Agreement. Notwithstanding anything to the contrary herein, no
Member may Transfer any Units to any competitor. For the avoidance of doubt, a “competitor” includes
any Financial Sponsor that owns twenty-five (25%) or more of the equity in a competitor.

        Section 9.2        Approved Sale; Drag Along Obligations.

        (a)     If at any time a Sale of the Company is approved by the Board and a majority of the
issued and outstanding Units (excluding the Class P Units) elect in writing to have such transaction
governed by this Section 9.2 (as so approved, an “Approved Sale”), then if requested by the Members
Transferring Units or other Equity Securities (the “Drag-Along Transferring Members”), each other
Member (together with their Affiliates and the Drag-Along Transferring Members, a “Drag-Along
Participants”) shall be required to sell all of the Units and other Equity Securities held by him, her or it.
If the Approved Sale is structured as a (x) merger or consolidation, each Unitholder shall waive any
                                                     21
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD             Doc 920-1        Filed 01/22/21       Page 36 of 51



dissenters rights, appraisal rights or similar rights in connection with such merger or consolidation or (y)
sale of Units, each Drag-Along Participants shall agree to sell all of his, her or its Units and other Equity
Securities on the terms and conditions approved by the Board and the prior written consent of a majority
of the issued and outstanding Units (excluding the Class P Units). Each Drag-Along Participant shall take
all actions in connection with the consummation of the Approved Sale as may be requested by the Drag-
Along Transferring Members, including becoming party to a purchase and sale agreement, merger and/or
other agreements related to the Approved Sale which may provide for any of the following (among other
things): (i) representations and warranties; (ii) indemnification obligations; (iii) earn-outs and working
capital, cash, debt and similar adjustments to purchase price; (iv) escrows, holdbacks and similar
arrangements to support indemnification obligations and adjustments to purchase price, in each of the
cases of clauses (ii), (iii) and (iv) on a pro rata basis (determined based on his, her or its share of the final
dollar amount of the proceeds allocated in such Approved Sale) other than any such obligations that relate
specifically to a particular Unitholder, such as indemnification with respect to representations and
warranties given by an Unitholder regarding such Unitholder’s title to Units or such Unitholder’s
authority, which shall be the sole responsibility of such Unitholder; (v) general release of claims against
the Company and its Subsidiaries (subject to reasonable and customary exceptions such as rights to
compensation, indemnification and professional liability insurance coverage); (vi) pro rata contribution to
support the obligations of the Company or any of its Subsidiaries under any transaction agreement or any
Voting Member or any of his, her or its Affiliates under any guaranty or similar agreement or
arrangement related to the transaction whereby any Voting Member or any of his, her or its Affiliates
agree to be liable for obligations of the Company or any of its Subsidiaries or otherwise in excess of their
pro rata share of Equity Securities; (vii) the appointment of a Voting Member seller representative, with
customary authority to act on behalf of all Unitholders, including (A) disputing or refraining from
disputing, on behalf of each of the Unitholders any amounts to be received by the Unitholders, or any
claim made by the counterparty to such transaction agreement, (B) negotiating and compromising, on
behalf of each of the Unitholders, any dispute that may arise under, and exercise or refrain from
exercising any remedies available under, such transaction agreement, (C) executing, on behalf of each of
the Unitholders, any settlement agreement, release or other document with respect to such dispute or
remedy (so long as any such settlement or release by any of the Unitholders includes a release of all
Unitholders), and (D) determining the amount of, and holding, such reserves (to satisfy known or
potential post-closing purchase price adjustments, indemnification claims, defense costs or any fees, costs
and expenses incurred in connection with the Approved Sale or by the seller representative in performing
its obligations under the transaction agreement) as the seller representative reasonably and in good faith
deems appropriate; provided that, in each case, the seller representative shall not take any action adverse
to any of the Unitholders unless such action is also taken proportionately with respect to all other
Unitholders, as the case may be (determined based on his, her or its share of the final dollar amount of the
proceeds allocated in such Approved Sale). Each Unitholder Transferring Units pursuant to this Section
9.2, including the Drag-Along Transferring Members and Drag-Along Participants, shall bear his, her or
its pro rata share (determined in the reverse order of distribution priorities set forth in Section 4.1(a) of
this Agreement) of the expenses incurred by the Unitholders in connection with such Transfer if such
expenses were expressly approved in writing by the Board.

        (b)      The obligations of the Unitholders under this Section 9.2 with respect to an Approved
Sale are subject to the satisfaction of the condition that the consideration to be paid by the acquiror with
respect to each Unit shall be allocated among each Unit as though the aggregate amount of all such
consideration was distributed from the Company in accordance with Section 4.1(a) (assuming, for
purposes of this determination, that the Units sold in such Approved Sale are the only Units then
outstanding). Each Unitholder shall take all actions in connection with the distribution of the aggregate
consideration from any transaction described in clause (ii) of the definition of a Sale of the Company as
may be requested by the Voting Members to effect such allocation. In connection with the transactions
                                                       22
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21       Page 37 of 51



contemplated by Section 9.2(a) (the “Drag Transaction”), each Drag-Along Participant agrees to make
representations regarding capacity, due authorization, no conflict, ownership and title to his, her or its
interests in the Company, as applicable, and shall not be required to make any other representations
regarding the Company or give any general indemnities; provided, however, that any representation made
by a Drag-Along Participant shall relate only to such Drag-Along Participant and his, her or its Units and
not to the Company or its business, the other Drag-Along Participants.

         (c)     The fees and expenses, other than those payable to any Member or any of their respective
Affiliates, incurred in connection with a Drag Transaction and for the benefit of all Members (it being
understood that costs incurred by or on behalf of a Member for his, her or its sole benefit will not be
considered to be for the benefit of all Members), to the extent not paid or reimbursed by the Company or
the Transferee or acquiring Person, shall be shared by all of the Members ratably, based on the
consideration received by each Member; provided, that no Member shall be obligated to make any out-of-
pocket expenditure prior to the consummation of the Drag Transaction (excluding modest expenditures
for postage, copies, etc.).

        (d)     The Drag-Along Transferring Members shall provide written notice (the “Drag-Along
Notice”) to each Drag-Along Participant of any proposed Drag Transaction as soon as practicable
following the exercise of the rights provided in this Section 9.2. The Drag-Along Notice shall set forth the
consideration to be paid by the purchaser for the Units and other Equity Securities, if any, and the
material terms of the proposed transaction.

        (e)      If any holders of Units of any class are given an option as to the form and amount of
consideration to be received, all holders of Units of such class will be given the same option.

         (f)      Upon the consummation of the Drag Transaction, the acquiring Person shall remit
directly to the Drag-Along Participant, by wire transfer if available and if requested by the Drag-Along
Participant, the consideration for the Units and/or other Equity Securities sold pursuant thereto.

        Section 9.3        Tag-Along Rights.

          (a)     With the exception of Transfers to Permitted Transferees or in accordance with Section
9.2, at least twenty (20) days prior to, and no earlier than sixty (60) days prior to any Transfer of Units by
a majority of the Voting Members, each Voting Member making such Transfer (the “Transferring
Parties”) shall deliver a written notice (the “Transfer Notice”) to the Company and each of the other
Members who own at least two percent (2%) of all Units (excluding Class P Units) issued and
outstanding, specifying in reasonable detail the identity of the prospective Transferee(s), the number of
Units to be Transferred and, to the extent known, the terms and conditions of the Transfer. The
Unitholders may elect to participate in the contemplated Transfer by delivering written notice to the
Transferring Party within ten (10) days after delivery of the Transfer Notice (such period, the “Election
Period”, and the Members so electing, the “Electing Members”). The Transferring Parties and any
Electing Members shall each be entitled to sell in the contemplated Transfer (or to the Transferring Party
in lieu thereof pursuant to Section 9.3(b)), at the same price and on the same terms (including becoming
party to a purchase and sale agreement related to the Transfer with such terms and conditions as the
Transferring Party shall approve), a number of Units, equal to the product of (i) the quotient determined
by dividing (A) the number of Class A Units owned by such Person by (B) the aggregate number of Class
A Units owned by the Transferring Parties and all Electing Members and (ii) the number of Class A Units
to be Transferred by the Transferring Party as set forth in the Transfer Notice. Any Electing Member
may elect to sell in any Transfer contemplated under this Section 9.3 a lesser number of Class A Units
than such Electing Member is entitled to sell hereunder, in which case the Transferring Party shall have
                                                     23
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21      Page 38 of 51



the right to sell an additional number of Class A Units in such Transfer equal to the number that such
Electing Member has elected not to sell. Each Member Transferring Units pursuant to this Section 9.3
shall pay its pro rata share (determined based on his, her or its share of the final dollar amount of the
proceeds allocated in such Transfer) of the expenses incurred by the Transferring Party in connection with
such Transfer.

         (b)     With respect to any Transfer subject to Section 9.3(a), the Transferring Party shall not
Transfer any of its Units to any prospective Transferee if such prospective Transferee declines to allow
the participation of the Electing Members to the extent required by this Section 9.3, unless, in lieu of such
participation, the Transferring Party or its Affiliates purchase the number of Units from each Electing
Member which such Electing Member would have been entitled to sell under Section 9.3(a) for the price
and on the terms such Electing Member would have been entitled to under Section 9.3(a).

        (c)     In connection with the transactions contemplated by Section 9.3(a) (the “Tag
Transaction”), each Transferring Party and Electing Member agrees to make representations regarding
capacity, due authorization, no conflict, ownership and title to his, her or its interests in the Company, as
applicable, and shall not be required to make any other representations regarding the Company or give
any general indemnities; provided, however, that any representation made by a Transferring Party or
Electing Member shall relate only to such Transferring Party or Electing Member and, as applicable, his,
her or its Units and not to the Company or its business, the other Transferring Parties or Electing
Members.

         (d)     The Transferring Party may Transfer the Units specified in the Transfer Notice (less the
number of Class A Units which Electing Members have elected to sell in accordance with the terms
hereof) at a price and on terms not materially more favorable to the Transferee(s) thereof than specified in
the Transfer Notice during the 180-day period immediately following the Election Period. Any
Transferring Party’s Units not Transferred within such 180-day period shall be subject to the provisions
of this Section 9.3 upon subsequent Transfer.

        Section 9.4        Repurchase Options.

         (a)     Upon death or permanent disability of a Member, or the termination of a Unitholder’s
employment with the Company or its Affiliates (excluding role transfers within or between the Company
and its Subsidiaries), the Company shall have the right, but not the obligation, to purchase all or any
portion of the Units (the “Repurchase Units”) held by the Member or any member of such Person’s
Member Group (the “Repurchase Sellers”) at a price per Unit equal to the Repurchase Price for each
such Unit by delivering a written notice of such election to the Repurchase Sellers within ninety (90) days
after such death or permanent disability (the date of such written notice, the “Repurchase Notice Date”).
The “Repurchase Price” shall mean: (i) for each Class A Unit, its Fair Market Value on the Repurchase
Notice Date, and (ii) for each Class P Unit, its Fair Market Value on the Repurchase Notice Date.

         (b)    If the Company elects to purchase any Repurchase Units pursuant to this Section 9.4, the
Repurchase Price may be paid by the Company, at the Company’s option, (i) by check or wire transfer of
immediately available funds, (ii) by setoff or recoupment against any amounts owed by any Repurchase
Seller to the Company or its Subsidiaries, (iii) by delivery of one or more Purchaser Notes or (iv) by any
combination of the foregoing. “Purchaser Note” shall mean an unsecured subordinated promissory note
issued by the Company with a term no greater than five (5) years and bearing interest at a fixed rate equal
to the “prime rate” as published in The Wall Street Journal on the Repurchase Notice Date. The
applicable Repurchase Seller and its successors and assigns will, from time to time, execute such

                                                     24
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1      Filed 01/22/21     Page 39 of 51



subordination agreements as are requested by any current and future lenders of the Company or any of its
Subsidiaries.

         (c)     The Company will designate in writing to the Repurchase Sellers, the time, date and
place of any purchase under this Section 9.4, provided that such purchase shall occur within thirty (30)
days of the date of the election by the Company to consummate such transaction. At the closing of a
purchase pursuant to this Section 9.4, each Repurchase Seller shall make such representations and
warranties relating to the sale, transfer and ownership of such Repurchase Units and execute and deliver
such other documents and instruments, as the Company may reasonably request, including, but not
limited to, a representation and warranty that each such Repurchase Seller is conveying to the Company
all of the Repurchase Units free and clear of all liens, claims and encumbrances, except for those liens,
claims and encumbrances set forth in this Agreement. If approved by the Board, the Company may
assign to the Members its rights hereunder to purchase Repurchase Units.

         (d)      If the Company elects to repurchase any Repurchase Units pursuant to this Section 9.4
and recognizes income as the result of the distribution of cash by any Subsidiary of the Company in
connection with such repurchase, then any such income shall be specifically allocated for purposes of
Article IV to the Repurchase Seller holding such Repurchase Units prior to the repurchase until the
portion of such Repurchase Seller’s Capital Account associated with such Repurchase Unit determined
following such allocation equals the Repurchase Price for such Repurchase Units, with any remaining
income allocated in accordance with the general rule set forth in Article IV. Notwithstanding anything to
the contrary in this Agreement, if the Company elects to repurchase any Repurchase Units pursuant to this
Section 9.4, (i) the Company may, at its option, consummate such repurchase, in whole or in part, by
distributing to the Repurchase Sellers securities issued by a Subsidiary of the Company with a value equal
to the Repurchase Price of such Repurchase Units, and immediately following such distribution causing
the Subsidiary that issued the distributed securities to repurchase such securities from the Repurchase
Sellers for consideration (in such form as may be permitted under Section 9.4(b) and on the terms set
forth in this Section 9.4) equal to the Repurchase Price of such Repurchase Units, and (ii) the Company
and the Repurchase Sellers agree to treat any such distribution as a distribution of securities of the
Subsidiary under Code § 731(a).

         Section 9.5      Failure to Comply. If a Unitholder fails for any reason to comply with any of
the provisions of Sections 9.2, 9.2(f) or 9.4, as applicable, the Company may, at its sole option, in
addition to all other remedies it may have, terminate or Transfer all of the applicable Person’s rights in
and to the applicable Units and amend this Agreement, including the Unit Ownership Ledger, to reflect
such termination or Transfer, in which event, the applicable Unitholder shall no longer be a Member or
Unitholder and, upon delivery of such documentation as may be reasonably required by the Board, be
entitled only to receive the consideration required pursuant to Sections 9.2, 9.2(f) or 9.4, as applicable.

        Section 9.6        Effect of Transfer.

         (a)      Termination of Rights. Any Member who shall Transfer any Units or other interest in the
Company shall cease to be a Member with respect to such Units or other interest and shall no longer have
any rights or privileges of a Member with respect to such Units or other interest; provided that,
notwithstanding the foregoing, unless and until the Assignee is admitted as a Substituted Member in
accordance with the provisions of Article X (the “Admission Date”), (i) such Transferring Member shall
retain all of the duties, liabilities and obligations of a Unitholder with respect to such Units or other
interest and (ii) all or any portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date may be reinstated by the Board.
Nothing contained herein shall relieve any Unitholder who Transfers any Units or other interest in the
                                                    25
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21      Page 40 of 51



Company from any liability of such Unitholder to the Company or the other Unitholders with respect to
such Units or other interest that may exist on the Admission Date or that is otherwise specified in the
Delaware Act and incorporated into this Agreement or for any liability to the Company or any other
Person or for any breaches of any representations, warranties or covenants by such Unitholder (in its
capacity as such) contained herein or in the other agreements with the Company or any of its Subsidiaries
or Affiliates.

         (b)     Assignee’s Rights. A Transfer of Units permitted hereunder shall be effective as of the
date of assignment and compliance with the conditions to such Transfer and such Transfer shall be shown
on the books and records of the Company. Profits and Losses and other items shall be allocated between
the Transferor and the Assignee according to Section 706 of the Code. Distributions made before the
effective date of such Transfer shall be paid to the Transferor, and Distributions made after such date shall
be paid to the Assignee. Unless and until an Assignee becomes a Member pursuant to Article X hereof,
the Assignee shall not be entitled to any of the rights or privileges granted to a Member hereunder or
under applicable law, other than the rights and privileges specifically granted to Assignees pursuant to
this Agreement; provided that, without relieving the Transferring Unitholder from any such limitations or
obligations, such Assignee shall be bound by any limitations and obligations of a Unitholder contained
herein by which a Member or other Unitholder would be bound on account of the ownership of Units by
the Assignee (including the obligations set forth in Article IX).

         (c)     Deemed Agreement. Any Person who acquires in any manner whatsoever any Units or
other interest in the Company, irrespective of whether such Person has accepted and adopted in writing
the terms and provisions of this Agreement, shall be deemed by the acceptance of the benefits of the
acquisition thereof to have agreed to be subject to and bound by all of the terms and conditions of this
Agreement that any predecessor in such Units or other interest in the Company was subject to or by which
such predecessor was bound.

        Section 9.7        Additional Restrictions on Transfer.

        (a)      Execution of Counterpart. Except in connection with an Approved Sale, each Transferee
of Units or other interests in the Company shall, as a condition prior to such Transfer, execute and deliver
to the Company a joinder or counterpart to this Agreement in form and substance acceptable to the
Manager pursuant to which such Transferee shall agree to be bound by the provisions of this Agreement.

        (b)      Notice. In connection with the Transfer of any Units, the holder of such Units will
deliver written notice to the Company describing in reasonable detail the Transfer or proposed Transfer.

         (c)    Legal Opinion. No Transfer of Units or any other interest in the Company may be made
unless in the opinion of counsel, satisfactory in form and substance to the Manager (which opinion
requirement may be waived by the Manager), such Transfer would not violate any U.S. federal securities
laws or any state or provincial securities or “blue sky” laws (including any investor suitability standards)
applicable to the Company or the interest to be Transferred, or cause the Company to be required to
register as an “Investment Company” under the U.S. Investment Company Act of 1940, as amended.
Such opinion of counsel shall be delivered in writing to the Company prior to the date of the Transfer.

         Section 9.8     Transfer Fees and Expenses. Except as expressly provided in Sections 9.2 and
9.2(f), the Transferor and Transferee of any Units or other interest in the Company shall be jointly and
severally obligated to reimburse the Company for all reasonable expenses (including attorneys’ fees and
expenses) incurred by the Company in connection with any Transfer or proposed Transfer, whether or not
consummated.
                                                     26
LEGAL_US_W # 106671617.8
              Case 20-12456-JTD          Doc 920-1        Filed 01/22/21      Page 41 of 51



         Section 9.9     Void Transfers. Any Transfer by any Unitholder of any Units or other interest
in the Company in contravention of this Agreement or which would cause the Company to not be treated
as a partnership for U.S. federal income tax purposes shall be void and ineffectual and shall not bind or be
recognized by the Company or any other party. No purported Assignee in a Transfer deemed void and
ineffectual pursuant to this Section 9.9 shall have any right to any Profits, Losses or Distributions of the
Company.

                                               ARTICLE X

                                      ADMISSION OF MEMBERS

         Section 10.1 Substituted Members. In connection with any Transfer of Units by a
Unitholder permitted under the terms of this Agreement, the Equity Agreements (if applicable), and any
other agreements contemplated hereby and thereby, the Transferee shall become a Substituted Member on
the later of (a) the effective date of such Transfer, and (b) the date on which such Transferee is approved
as a Substituted Member by the Board, and such admission shall be shown on the books and records of
the Company.

         Section 10.2 Additional Members. A Person may be admitted to the Company as an
Additional Member only as contemplated under Section 3.1(b) and only upon furnishing to the Company
(a) a counterpart or joinder to this Agreement, in form satisfactory to the Manager, binding such Person to
all the terms and conditions of this Agreement, including the power of attorney granted in Section 13.1,
and (b) such other documents or instruments as may be deemed necessary or appropriate by the Manager
to effect such Person’s admission as a Member. Such admission shall become effective on the date on
which the Board determines that such conditions have been satisfied and when any such admission is
shown on the books and records of the Company.

                                              ARTICLE XI

                    WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

        Section 11.1 Withdrawal and Resignation of Unitholders. Unitholders shall have the power
and right to withdraw or otherwise resign from the Company prior to the dissolution and winding up of
the Company pursuant to Article XII and upon such withdrawal or other resignation by a Unitholder’s,
such Unitholder’s Units shall be cancelled and deleted from the Unit Ownership Ledger.

                                              ARTICLE XII

                                 DISSOLUTION AND LIQUIDATION

       Section 12.1 Events of Dissolution.           The Company shall be dissolved only upon the
happening of any of the following events:

        (a)     the Board consents to and approves the dissolution of the Company;

        (b)     a judicial dissolution of the Company pursuant to Section 18-802 of the Delaware Act; or

         (c)    the liquidation or sale of all or substantially all of the assets of the Company and its
Subsidiaries, whether in a single transaction or in a series of related transactions, and the distribution of
the net proceeds therefrom.
                                                     27
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21       Page 42 of 51



No other event, including the retirement, withdrawal, insolvency, liquidation, dissolution, insanity,
resignation, expulsion, bankruptcy, death, incapacity or adjudication of incompetency of a Unitholder
shall cause the dissolution of the Company.

        Section 12.2       Procedure for Winding Up and Dissolution.

        (a)     If the Company is dissolved, Board shall appoint and authorize a representative to act as
the liquidator who shall immediately and diligently wind up the affairs of the Company and provide
notices of such dissolution to the Members and will engage in no further business other than that which is
necessary to perform existing obligations. The Board may appoint one or more Voting Members as
liquidator.

         (b)     On the winding up of the Company, the assets of the Company shall be distributed, first,
to creditors of the Company, including Unitholders who are creditors, in satisfaction of the liabilities of
the Company, and then to the Unitholders in accordance with Section 4.1(a) and the Delaware Act.

         (c)      As promptly as possible after final liquidation, but in no event later than thirty (30) days
after the final liquidation, the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s and its Subsidiaries’ assets, liabilities and operations
through the last day of the calendar month in which the liquidation is completed.

       (d)     The liquidator shall cause the notice described in the Delaware Act to be mailed to each
known creditor of and claimant against the Company in the manner described thereunder.

         Section 12.3 Deferment. Notwithstanding anything to the contrary in this Article XII, but
subject to the order of priorities set forth herein, if upon dissolution of the Company the liquidator
determines that an immediate sale of part or all of the Company’s assets would be impractical or would
cause undue loss (or would otherwise not be beneficial) to the Members, the liquidator may, in its sole
discretion defer for a reasonable amount of time the liquidation of any assets except those necessary to
satisfy the Company’s liabilities.

         Section 12.4 Deficit Capital Accounts. Notwithstanding anything to the contrary contained
in this Agreement, and notwithstanding any custom or rule of law to the contrary, to the extent that the
deficit, if any, in the Capital Account of any Member results from or is attributable to deductions and
losses of the Company (including non-cash items such as depreciation), or distributions of money
pursuant to this Agreement to all Members in proportion to their ownership of Units at dissolution such
deficit shall not be an asset of the Company and such Members shall not be obligated to contribute such
amount to the Company to bring the balance of such Member’s capital account to zero.

        Section 12.5 No Further Claim. Upon dissolution, each Member will look solely to the
assets of the Company for the return of his, her or its capital, and if the Company’s property remaining
after payment or discharge of the debts, obligations and liabilities of the Company, including debts,
obligations and liabilities owed to one or more Members is insufficient to return the aggregate Capital
Contributions of each Member, such Members will have no recourse against the Company, the Board or
any other Member.

         Section 12.6 Termination and Cancellation of Certificate.                 On completion of the
distribution of the Company’s assets as provided herein, the Company shall be terminated, and a
representative appointed and authorized by the Board (or such other Person or Persons as the Delaware
Act may require or permit) shall file a certificate of cancellation with the Secretary of State of Delaware,
                                                     28
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD            Doc 920-1        Filed 01/22/21      Page 43 of 51



cancel any other filings made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the Company. The Company shall be deemed to continue
in existence for all purposes of this Agreement until it is terminated pursuant to this Section 12.6.

                                              ARTICLE XIII

                                        GENERAL PROVISIONS

         Section 13.1 Power of Attorney. Each Unitholder hereby constitutes and appoints such
Person authorized and appointed by the Board from time to time and the liquidators, if any and as
applicable, and their respective designees, with full power of substitution, as his, her or its true and lawful
agent and attorney-in-fact, with full power and authority in his, her or its name, place and stead, to
execute, swear to, acknowledge, deliver, file and record in the appropriate public offices (to the same
extent such Person could take such action) (a) this Agreement, all certificates and other instruments and
all amendments hereof or thereof in accordance with the terms hereof which the Board deems appropriate
or necessary to form, qualify, or continue the qualification of, the Company as a limited liability company
in the State of Delaware and in all other jurisdictions in which the Company may conduct business or
own property or as otherwise permitted herein; (b) all instruments, agreements, amendments or other
documents which the Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents which the Manager and/or the liquidators deems appropriate or necessary to
reflect the dissolution and liquidation of the Company pursuant to the terms of this Agreement, including
a certificate of cancellation; (d) all instruments relating to the admission, withdrawal or substitution of
any Unitholder pursuant to Article X or Article XI and (e) all agreements, documents, certificates or
further assurances which may be required pursuant to Sections 9.2, 9.2(f) or 9.4. The foregoing power of
attorney is irrevocable and coupled with an interest, and shall survive the death, disability, incapacity,
dissolution, bankruptcy, insolvency or termination of any Unitholder and the Transfer of all or any
portion of its Units and shall extend to such Unitholder’s heirs, successors, assigns and personal
representatives.

         Section 13.2 Amendment and Waiver. This Agreement may be amended, or any provision
of this Agreement may be waived, by the Board in writing, except that (a) no amendment to this
Agreement shall be effective if such amendment would alter or change the powers, preferences, or special
rights of one class of Units so as to materially adversely affect them and not similarly alter or change the
powers, preferences or special rights of any other class of Units, without the approval of the holders of a
majority of the Units of such class and (b) the Company may update the Unit Ownership Ledger from
time to time without any action of Board or any Unitholder to reflect any issuance, Transfer or other
disposition of Equity Securities consummated in accordance with the terms hereof. No failure of any
Person hereto to exercise any right or remedy given to such Person under this Agreement or otherwise
available to such Person or to insist upon strict compliance by any other Person with its obligations
hereunder, and no custom or practice in variance with the terms hereof, shall constitute a waiver of any
Person’s right to demand exact compliance with the terms hereof. Any written waiver shall be limited to
those items specifically waived therein and shall not be deemed to waive any future breaches or violations
or other non-specified breaches or violations unless, and to the extent, expressly set forth therein.

        Section 13.3 Public Announcements; Confidentiality. No Unitholder or Related Employee
shall make any press release, public announcement or filing with respect to the Company or any of its
Subsidiaries without the prior consent of the Board. Each Unitholder and Related Employee shall keep
secret and retain in the strictest confidence, and shall not, without the prior written consent of the Board,
disclose to any third party or use for the benefit of itself or any third party any confidential or proprietary
                                                      29
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21       Page 44 of 51



information relating to the Company or any of its Subsidiaries, except (i) to the extent necessary for the
fulfillment of his or her duties as an employee or independent contractor or manager of the Company or
any of its Subsidiaries, (ii) as required by applicable law, (iii) to the extent necessary for the preparation
of tax returns and financial statements, (iv) as part of the normal reporting, rating or review procedure, or
in connection with the normal fundraising, marketing, informational or reporting activities of the
Company, and (v) to any bona fide prospective purchaser in a potential Approved Sale.

         Section 13.4 Title to the Company Assets; No Right of Partition. The Company’s assets
shall be deemed to be owned by the Company as an entity, and no Unitholder, individually or
collectively, shall have any ownership interest in such assets or any portion thereof. No Unitholder shall
have the right to seek or obtain partition by court decree or operation of law of any property of the
Company, or the right to own or use particular or individual assets of the Company.

         Section 13.5 Remedies. Each party hereto acknowledges that a breach or threatened breach
by such party of any of its obligations under this Agreement would give rise to irreparable harm to the
other parties, for which monetary damages would not be an adequate remedy, and hereby agrees that in
the event of a breach or a threatened breach by such party of any such obligations, each of the other
parties hereto shall, in addition to any and all other rights and remedies that may be available to them in
respect of such breach, be entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond). The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights and remedies available at law
or in equity or otherwise. Each party hereto shall be responsible for any breach of or other action in
conflict with this Agreement by any Affiliate or Related Employee of such party.

       Section 13.6 Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns, whether so expressed or not.

         Section 13.7 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under any applicable law in any
jurisdiction, such invalidity, illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein or if such term or provision could be drawn more narrowly so as not to be illegal,
invalid, prohibited or unenforceable in such jurisdiction, it shall be so narrowly drawn, as to such
jurisdiction, without invalidating the remaining terms and provisions of this Agreement or affecting the
legality, validity or enforceability of such term or provision in any other jurisdiction.

        Section 13.8 Counterparts; Binding Agreement. This Agreement may be executed in two
or more separate counterparts, including via electronic transmission in portable document format (.pdf) or
comparable electronic transmission of signature pages and electronic signatures, any one of which need
not contain the signatures of more than one party, but each of which shall be deemed to be an original and
all of which together shall constitute one and the same agreement binding on all the parties hereto,
including each Person who from time to time becomes a party to this Agreement by executing a
counterpart of or joinder to this Agreement.

      Section 13.9 Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive part of this Agreement.
                                                     30
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD           Doc 920-1        Filed 01/22/21      Page 45 of 51



Whenever required by the context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the words “including”, “includes” and “include” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement, document or instrument
means such agreement, document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. Whenever required by the context, references
to a Fiscal Year shall refer to a portion thereof. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of
any of the provisions of this Agreement.

      Section 13.10 Applicable Law; Waiver of Jury Trial. THIS AGREEMENT IS GOVERNED
BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT
REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF
ANOTHER JURISDICTION. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH OF THE PARTIES HERETO
(INCLUDING EACH MEMBER) IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN
RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER.

         Section 13.11 Addresses and Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given or made when (a) delivered personally to the recipient, (b) delivered by means
of electronic mail if transmitted before 5:00 p.m. Pacific standard time on a business day, and otherwise
on the next business day, or (c) one business day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands and other communications shall be sent to the
address for such recipient set forth in the Company’s books and records, or to such other address or to the
attention of such other person as the recipient party has specified by prior written notice to the sending
party. Any notice to the Board shall be deemed given if delivered to the last known address of the
Company.

        Section 13.12 Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any Person, other than the parties to this Agreement and their
respective successors, heirs and permitted assigns, any rights or remedies under or by reason of this
Agreement; provided that the Indemnified Persons shall be express third party beneficiaries of Section[s]
6.4 [and 6.5, as applicable,] entitled to enforce such provisions directly (together with any other provision
hereof necessary for such enforcement).

        Section 13.13 Further Action. The parties hereto agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be necessary or appropriate to
achieve the purposes of this Agreement.

        Section 13.14 Offset. Notwithstanding anything to the contrary contained herein, any amount
which any Unitholder is entitled to receive hereunder may be reduced by the amount equal to any amount
owed by such Unitholder or any Related Employee thereof to the Company or an Affiliate of the
Company, as applicable, and such amount shall instead be paid to the Company or such Affiliate on
behalf of such Unitholder or Related Employee, as applicable, and, in the case of amounts otherwise
                                                     31
LEGAL_US_W # 106671617.8
             Case 20-12456-JTD          Doc 920-1       Filed 01/22/21      Page 46 of 51



distributable under Section 4.1, the full amount that would otherwise be distributed shall be debited from
the Unitholder’s Capital Account.

         Section 13.15 Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties with respect to the subject matter herein and supersedes and preempts
any prior understandings, agreements or representations by or among the parties hereto, their Affiliates
and their respective officers, partners, managers and representatives, whether written or oral, which
related to the subject matter hereof in any way (including any future rights to buy or sell Units).

        Section 13.16 Reserved.

        Section 13.17 Survival. Section 3.1(b), Section 4.3, Section 6.1, Section 6.2, Section 6.3,
Section 6.4, Section 6.5, Section 13.3 and Section 13.12 shall survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement or the dissolution of the
Company.

      Section 13.18 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE,
AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR
IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
THE PARTIES HERETO AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES HERETO IRREVOCABLY TO WAIVE
ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

              [Remainder of this Page Left Blank Intentionally; Signature Page Follows]




                                                   32
LEGAL_US_W # 106671617.8
          Case 20-12456-JTD            Doc 920-1          Filed 01/22/21           Page 47 of 51



      IN WITNESS WHEREOF, the undersigned have executed this Limited Liability Company
Agreement effective as of the date first written above.

                                                 COMPANY:


                                                 [RT ASSET COMPANY HOLDINGS] LLC

                                                 MANAGER: [●]




                                                 M
                                                 Name:   [●]
                                                 Title: [●]
                                                 M
                                                 MEMBERS:


                                                 [TCW DIRECT LENDING LLC
                                                 TCW SKYLINE LENDING, L.P.
                                                 TCW BRAZOS FUND LLC]




                                                 Name: [●]
                                                 Title: [●]


                                                 [GOLDMAN SACHS SPECIALTY LENDING
                                                 GROUP, L.P.]




                                                 Name: [●]
                                                 Title: [●]




                 Signature Page to the Operating Agreement of [RT Asset Company Holdings] LLC
          Case 20-12456-JTD            Doc 920-1          Filed 01/22/21           Page 48 of 51



      IN WITNESS WHEREOF, the undersigned have executed this Limited Liability Company
Agreement effective as of the date first written above.

                                                 MEMBERS:




                                                 Name: [●]




                                                 Name: [●]




                                                 Name: [●]




                                                 Name: [●]




                                                 Name: [●]




                                                 Name: [●]




                                                 Name: [●]




                 Signature Page to the Operating Agreement of [RT Asset Company Holdings] LLC
             Case 20-12456-JTD   Doc 920-1    Filed 01/22/21   Page 49 of 51



                                      Schedule A

                                 Unit Ownership Ledger

                                     [See attached]




LEGAL_US_W # 106671617.8
             Case 20-12456-JTD         Doc 920-1   Filed 01/22/21   Page 50 of 51
                                                                    As of: [____________, 2021]
                                                                                     Page 1 of 2

                             [RT ASSET COMPANY HOLDINGS] LLC

                                     UNIT OWNERSHIP LEDGER

                                          Class A Units

Name                       Address              Number of Class A Capital Contribution
                                                Units Held

[TCW]                      [●]                  [●]                   $[●]

[GS]                       [●]                  [●]                   $[●]

[●]                        [●]                  [●]                   $[●]

[●]                        [●]                  [●]                   $[●]




LEGAL_US_W # 106671617.8
               Case 20-12456-JTD       Doc 920-1    Filed 01/22/21   Page 51 of 51
                                                                     As of: [_____________, 2021]
                                                                                       Page 2 of 2

                             [RT ASSET COMPANY HOLDINGS] LLC

                                     UNIT OWNERSHIP LEDGER

                                           Class P Units

Name                       Address               Number of Class P Capital Contribution
                                                 Units Held

Shawn Lederman             [●]                   [●]                    $[●]

Stephanie Medley           [●]                   [●]                    $[●]

Ellen Clarry               [●]                   [●]                    $[●]

Jennifer Boyd Harmon       [●]                   [●]                    $[●]

Darrin White               [●]                   [●]                    $[●]




LEGAL_US_W # 106671617.8
